    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 1 of 121




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


FLORIDA RISING TOGETHER, FAITH IN Case No. 4:21-cv-201-MW-MJF
FLORIDA, UNIDOSUS, EQUAL GROUND
EDUCATION FUND, HISPANIC
FEDERATION, PODER LATINX,
HAITIAN NEIGHBORHOOD CENTER
SANT LA, and MI FAMILIA VOTA      AMENDED COMPLAINT FOR
EDUCATION FUND,                   INJUNCTIVE AND
                                  DECLARATORY RELIEF
                    Plaintiffs,

      v.

LAUREL M. LEE, in her official capacity as
the Secretary of State of Florida, KIM
BARTON, in her official capacity as
Supervisor of Elections for ALACHUA
County, CHRIS MILTON, in his official
capacity as Supervisor of Elections for
BAKER County, MARK ANDERSEN, in his
official capacity as Supervisor of Elections
for BAY County, AMANDA SEYFANG, in
her official capacity as Supervisor of
Elections for BRADFORD County, LORI
SCOTT, in her official capacity as Supervisor
of Elections for BREVARD County, JOE
SCOTT, in his official capacity as Supervisor
of Elections for BROWARD County,
SHARON CHASON, in her official capacity
as Supervisor of Elections for CALHOUN
County, PAUL A. STAMOULIS, in his
official capacity as Supervisor of Elections
for CHARLOTTE County, MAUREEN
“MO” BAIRD, in her official capacity as
Supervisor of Elections for CITRUS County,
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 2 of 121




CHRIS H. CHAMBLESS, in his official
capacity as Supervisor of Elections for
CLAY County, JENNIFER J. EDWARDS, in
her official capacity as Supervisor of
Elections for COLLIER County, TOMI S.
BROWN, in her official capacity as
Supervisor of Elections for COLUMBIA
County, MARK NEGLEY, in his official
capacity as Supervisor of Elections for
DESOTO County, STARLET CANNON, in
her official capacity as Supervisor of
Elections for DIXIE County, MIKE
HOGAN, in his official capacity as
Supervisor of Elections for DUVAL County,
DAVID H. STAFFORD, in his official
capacity as Supervisor of Elections for
ESCAMBIA County, KAITI LENHART, in
her official capacity as Supervisor of
Elections for FLAGLER County, HEATHER
RILEY, in her official capacity as Supervisor
of Elections for FRANKLIN County,
SHIRLEY KNIGHT, in her official capacity
as Supervisor of Elections for GADSDEN
County, CONNIE SANCHEZ, in her official
capacity as Supervisor of Elections for
GILCHRIST County, ALETRIS FARNAM,
in her official capacity as Supervisor of
Elections for GLADES County, JOHN
HANLON, in his official capacity as
Supervisor of Elections for GULF County,
LAURA HUTTO, in her official capacity as
Supervisor of Elections for HAMILTON
County, DIANE SMITH, in her official
capacity as Supervisor of Elections for
HARDEE County, BRENDA HOOTS, in her
official capacity as Supervisor of Elections
for HENDRY County, SHIRLEY
ANDERSON, in her official capacity as
Supervisor of Elections for HERNANDO
                                           2
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 3 of 121




County, PENNY OGG, in her official
capacity as Supervisor of Elections for
HIGHLANDS County, CRAIG LATIMER,
in his official capacity as Supervisor of
Elections for HILLSBOROUGH County,
THERISA MEADOWS, in her official
capacity as Supervisor of Elections for
HOLMES County, LESLIE R. SWAN, in her
official capacity as Supervisor of Elections
for INDIAN RIVER County, CAROL A.
DUNAWAY, in her official capacity as
Supervisor of Elections for JACKSON
County, MARTY BISHOP, in his official
capacity as Supervisor of Elections for
JEFFERSON County, TRAVIS HART, in his
official capacity as Supervisor of Elections
for LAFAYETTE County, ALAN HAYS, in
his official capacity as Supervisor of
Elections for LAKE County, TOMMY
DOYLE, in his official capacity as
Supervisor of Elections for LEE County,
MARK EARLEY, in his official capacity as
Supervisor of Elections for LEON County,
TAMMY JONES, in her official capacity as
Supervisor of Elections for LEVY County,
GRANT CONYERS, in his official capacity
as Supervisor of Elections for LIBERTY
County, HEATH DRIGGERS, in his official
capacity as Supervisor of Elections for
MADISON County, MICHAEL BENNETT,
in his official capacity as Supervisor of
Elections for MANATEE County, WESLEY
WILCOX, in his official capacity as
Supervisor of Elections for MARION
County, VICKI DAVIS, in her official
capacity as Supervisor of Elections for
MARTIN County, CHRISTINA WHITE, in
her official capacity as Supervisor of
Elections for MIAMI-DADE County,
                                          3
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 4 of 121




JOYCE GRIFFIN, in her official capacity as
Supervisor of Elections for MONROE
County, JANET H. ADKINS, in her official
capacity as Supervisor of Elections for
NASSAU County, PAUL A. LUX, in his
official capacity as Supervisor of Elections
for OKALOOSA County, MELISSA
ARNOLD, in her official capacity as
Supervisor of Elections for OKEECHOBEE
County, BILL COWLES, in his official
capacity as Supervisor of Elections for
ORANGE County, MARY JANE
ARRINGTON, in her official capacity as
Supervisor of Elections for OSCEOLA
County, WENDY LINK, in her official
capacity as Supervisor of Elections for
PALM BEACH County, BRIAN CORLEY,
in his official capacity as Supervisor of
Elections for PASCO County, JULIE
MARCUS, in her official capacity as
Supervisor of Elections for PINELLAS
County, LORI EDWARDS, in her official
capacity as Supervisor of Elections for POLK
County, CHARLES OVERTURF, in his
official capacity as Supervisor of Elections
for PUTNAM County, TAPPIE
A.VILLANE, in her official capacity as
Supervisor of Elections for SANTA ROSA
County, RON TURNER, in his official
capacity as Supervisor of Elections for
SARASOTA County, CHRISTOPHER
ANDERSON, in his official capacity as
Supervisor of Elections for SEMINOLE
County, VICKY OAKES, in her official
capacity as Supervisor of Elections for ST.
JOHNS County, GERTRUDE WALKER, in
her official capacity as Supervisor of
Elections for ST. LUCIE County, WILLIAM
KEEN, in his official capacity as Supervisor
                                          4
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 5 of 121




of Elections for SUMTER County,
JENNIFER M. KINSEY, in her official
capacity as Supervisor of Elections for
SUWANNEE County, DANA
SOUTHERLAND, in her official capacity as
Supervisor of Elections for TAYLOR
County, DEBORAH OSBORNE, in her
official capacity as Supervisor of Elections
for UNION County, LISA LEWIS, in her
official capacity as Supervisor of Elections
for VOLUSIA County, JOSEPH R.
MORGAN, in his official capacity as
Supervisor of Elections for WAKULLA
County, BOBBY BEASLEY, in his official
capacity as Supervisor of Elections for
WALTON County, and CAROL FINCH
RUDD, in her official capacity as Supervisor
of Elections for WASHINGTON County,


                         Defendants.




                                           5
     Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 6 of 121




                                 INTRODUCTION

      1.     The human body relies on a beating heart to survive. Voting is “the

beating heart of democracy.” League of Women Voters of Fla., Inc. v. Detzner, 314

F. Supp. 3d 1205, 1215 (N.D. Fla. 2018). The right to vote is a “precious” right,

Harper v. State Bd. of Elections, 383 U.S. 663, 670 (1966), “of the most fundamental

significance under our constitutional structure,” Burdick v. Takushi, 504 U.S. 428,

433 (1992) (internal quotation marks omitted). Florida’s recent legislation attacking

the voting rights of its Black and Latino residents is like a virus attacking the human

heart. Without a remedy to undo the effects, our democracy will die.

      2.     Florida has a long history of imposing racially discriminatory voting

requirements. In recent decades, many courts have recognized this history in striking

down Florida voting laws because they discriminated against Black and Latino

residents.

      3.     Unfortunately, the Florida legislature’s efforts to discriminate against

Black and brown Floridians continue to this day. The state has engaged in repeated

efforts over the last decade to discourage or prevent Black and Latino residents from

voting. These efforts include the enactment of HB 1335 in 2011, which targeted

early voting, third-party voter registration efforts, and other mechanisms that

mobilized Black and Latino residents to vote, and SB 7066 in 2019, which imposed

onerous, wealth-based restrictions on returning citizens in an effort to blunt the effect
                                               6
     Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 7 of 121




of a state constitutional referendum—supported by an overwhelming majority of

Floridians—re-enfranchising them.

      4.     SB 90, the target of this lawsuit, continues the legislature’s

discriminatory tradition. Enacted last month, SB 90 contains a series of measures

that prohibit or restrict access to the ballot and voting mechanisms that Black and

Latino voters used to great effect in the 2020 elections. The diverse components of

SB 90 are linked because they target these voting practices, including unprecedented

use of mail ballots, unprecedented use of secure drop boxes, and significant

organized efforts to register voters and support voters who encounter long lines or

other obstacles to in-person voting.

      5.     The Florida legislature enacted SB 90 against a backdrop of record

turnout among Black and Latino voters during the 2020 General Election. In part

through a massive investment of time and resources by organizations such as

Plaintiffs Florida Rising Together, Hispanic Federation, Faith in Florida, Equal

Ground, UnidosUS, Poder Latinx, Sant La, and Mi Familia Vota Education Fund, a

record 1.38 million Black voters and 1.8 million Latino voters participated in the

2020 General Election. Efforts to facilitate return of ballots (by promoting use of

mail ballots and secure drop boxes and assisting voters with return of ballots) and to

provide assistance to voters in registering to vote and on election day directly

resulted in this record turnout of Black and Latino voters.
                                             7
     Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 8 of 121




      6.     SB 90 contains a series of provisions targeting precisely those strategies

and mechanisms successfully employed by Plaintiffs and other similar organizations

in the 2020 election to mobilize Black and Latino voters. While SB 90 imposes

unjustified burdens on all voters, it places disproportionate burdens on Black voters,

Latino voters, disabled voters, and voters who face greater challenges in exercising

the right to vote, even in the best of circumstances. SB 90 imposes specific obstacles

on voters’ ability to cast ballots through in-person voting, mail voting, and the use

of secure drop boxes for early voting, and reduces opportunities for voters to register

to vote or receive assistance in casting their ballots.

      7.     For example, SB 90 makes voting by mail more burdensome. Prior to

the 2020 election, white voters were more likely than voters of color to vote-by-mail.

But in 2020, Black and Latino voters voted by mail to an unprecedented degree. In

the 2020 General Election, approximately 40 percent of all votes cast by Black voters

were cast by mail (double the percentage in 2016), and approximately 41% of all

votes cast by Latino voters were cast by mail, an increase of more than 50% from

2016 levels. The 2020 election thus represented the beginnings of a change in the

historical distrust of mail voting in the Black and Latino communities.           The

unprecedented usage of vote-by-mail by voters of color in 2020 and the change in

the attitude of those voters toward this method of voting was widely reported both

at the time of the election and during the debate on SB 90, and the Florida legislature
                                               8
     Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 9 of 121




was aware of it in adopting the bill. In prior decades, when white voters were more

likely to vote-by-mail, and before voters of color voted by mail in unprecedented

numbers in the 2020 election, the Florida legislature repeatedly made it easier to

vote-by-mail. SB 90 abruptly reverses course, requiring for the first time that voters

provide a driver’s license number, Florida identification card number, or the last four

digits of a social security number to request a mail ballot, documentation that Florida

legislators must have known voters of color disproportionately lack.

      8.     SB 90 also curtails the availability of secure drop boxes, a method used

by Black and Latino voters in the 2020 General Election to an unprecedented degree.

Plaintiffs and other similar organizations encouraged Black and Latino voters to use

secure drop boxes during the 2020 elections to facilitate voting amid a pandemic that

fell hardest on people of color and to address longstanding patterns of long lines and

poor mail service in communities of color. The unprecedented use of drop boxes

(along with increased voting by mail) was critical in reducing the lines and wait

times for in-person voting in Black and Latino communities. By enacting SB 90,

the Florida legislature limited the use of secure drop boxes to the times and hours of

early voting, and prohibited Supervisors of Elections (“SOEs”) from operating drop

boxes after business hours, including, potentially, on the Sunday before Election Day

when many voters of color had previously cast their ballots. By making it harder for

many voters to use secure drop boxes, the restrictions will increase the number of
                                              9
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 10 of 121




voters who will vote in-person, which will increase the length of voting lines,

particularly in Black and Latino communities.

      9.     SB 90 also places new restrictions on third-party voter registration

drives, imposing onerous fines on civic organizations that deliver voter registration

applications to Supervisors in counties other than where the applicant resides or

outside a 14-day window after the application is complete, and requiring civic

organizations to tell any voters they seek to register that their registrations may not

arrive in time to be valid, regardless of the organization’s intention or ability to

process and return registrations, or its record in timely submitting registrations to

state or local officials. These voter registration efforts have been critical to the

expansion of Black and Latino voting in Florida. SB 90’s compelled disclaimer is

intended to and will have a chilling effect on third-party voter registration campaigns

and their ability to register qualified voters.

      10.    SB 90 also prohibits churches and organizations such as the Plaintiffs

from providing assistance to voters waiting in line to vote. During the 2020 election,

Plaintiffs and other similar organizations afforded assistance to voters (primarily

Black, Latino, disabled, and elderly voters) who encountered long lines at in-person

polling sites; for example, Plaintiffs Hispanic Federation, Faith in Florida, and Mi

Familia Vota Education Fund provided assistance (including water, food, chairs, and

umbrellas) to voters in Black and Latino communities to enable them to wait in
                                                  10
     Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 11 of 121




sometimes hours-long lines. Likewise, Sant La provides voters with translation

assistance at polling places and with returning ballots to drop boxes, which requires

providing assistance to those voters within the no-solicitation zone to enable them

to remain in line and cast their ballots. By enacting SB 90, the Florida legislature

attacks critical efforts to mobilize unprecedented turnout from Black and Latino

voters during the 2020 Election. SB 90 criminalizes such efforts: Under SB 90,

anyone who provides assistance to a voter waiting in line faces prosecution,

punishable by a fine of up to $1,000, up to a year in prison, or both.

        11.      The legislature offered no plausible rationale for the new restrictions

imposed by SB 90. SB 90’s sponsors identified no specific issues or flaws that SB

90 aimed to fix.            To the contrary, legislators and state officials universally

acknowledged that Florida’s 2020 election ran remarkably smoothly. Indeed, Florida

Governor DeSantis (who signed SB 90) touted the 2020 Florida election as “the

smoothest, most successful election of any state in the country.” 1 The Florida

Supervisors of Elections, in assessing the 2020 General Election, stated that “In

2020, Florida was universally praised for our exemplary conduct of elections – from




1
 Press Release, Governor Ron DeSantis, Governor Ron DeSantis Highlights Proposed Legislation to Strengthen
Election Integrity and Transparency Measures (Feb. 19, 2021), https://flgov.com/2021/02/19/governor-ron-desantis-
highlights-proposed-legislation-to-strengthen-election-integrity-and-transparency-measures/.

                                                           11
        Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 12 of 121




the very highest offices at the federal and state level to our most important

stakeholders, voters.” 2

           12.      The bill’s lead sponsor, Senator Dennis Baxley, confirmed the absence

of any legitimate state interest justifying SB 90’s restrictions on voting. When

pressed for a justification for measures making voting more difficult, Senator Baxley

stated: “Some people ask why and I say why not? Let’s try it.” 3

           13.      No bill sponsor identified any instances of actual fraud or abuse in any

Florida election that SB 90’s provisions would address. Florida’s 67 Supervisors of

Elections, who were surveyed regarding fraud or other issues in the 2020 General

Election, identified very few instances of possible fraud or irregularities over the

past four years. 4 The legislature thus enacted a series of burdensome rules with no

plausible purpose other than to prevent voters—and Black and Latino voters in

particular—from voting.

           14.      Given the absence of any plausible justification for SB 90, Florida’s

long history of imposing racially discriminatory voting restrictions, and the fact that

many of SB 90’s provisions target voting practices successfully employed during



2
 Fla. Supervisors of Elections, Florida Supervisors of Elections Statement on PCB-PIE 21-05 (Mar. 22, 2021),
https://www.myfloridaelections.com/portals/fsase/Documents/Public%20Policy/FSE_Statement_032221.pdf.
3
    Fla. S. Comm. on Ethics and Elections Hearing (Feb. 16, 2021).
4
 Patricia Mazzei & Nick Corasaniti, Florida Republicans Pass Voting Limits in Broad Elections Bill, N.Y. TIMES
(Apr. 29, 2021), https://www.nytimes.com/2021/04/29/us/politics/florida-voting-rights-bill.html.

                                                              12
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 13 of 121




the 2020 election by Black, Latino, and disabled voters or organizations such as

Plaintiffs that mobilize or assist such voters, SB 90 was intended to and will place a

discriminatory burden on voters of color, especially Black and Latino voters.

      15.     Indeed, SB 90 is the classic case of “solutions in search of a problem”

that has been found to indicate impermissible race-based voter suppression. See

N.C. State Conference of NAACP v. McCrory, 831 F.3d 204, 238 (4th Cir. 2016).

      16.     This Complaint challenges the following provisions of SB 90 that,

individually and cumulatively, make voting more burdensome, particularly for

Black, Latino, and disabled voters:

            • Secure Drop Box Restriction (SB 90 Section 28). Reducing the

              availability, hours and days of secure drop boxes, which are relied on

              particularly by voters who work during the day and by those seeking to

              avoid excessive lines at polling places.

            • Voter Registration Disclaimer (SB 90 Section 7). Requiring third-

              party voter registration organizations to inform registrants, at best

              misleadingly, that their completed registrations might not arrive in time

              to be valid, a measure which will have a chilling effect on independent

              voter registration efforts.

            • Voter Registration Delivery Restriction (SB 90 Section 7). Imposing

              significant fines on third-party voter registration organizations that fail
                                              13
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 14 of 121




              to deliver voter registration applications to the Supervisor where the

              voter resides within 14 days of completion of the application, a measure

              that will have a chilling effect on organized voter registration efforts

              and will reduce opportunities for voters of color to register to vote.

            • Vote-By-Mail Application Restriction (SB 90 Section 24). Requiring

              a driver’s license, ID card, or social security number for requesting a

              mail ballot, which will reduce the availability and use of mail ballots at

              precisely the time other elements of SB 90 are creating obstacles to in-

              person voting.

            • Line Warming Restriction (SB 90 Section 29). Barring and imposing

              criminal penalties for “engaging in any activity with the intent to

              influence or effect of influencing a voter,” which will in effect ban

              persons from providing food, blankets, water, chairs, or umbrellas or

              from    providing     translation        or   other   assistance   to   voters,

              disproportionately Black and Latino, waiting on line to vote due to

              crowding at their polling places. The Line Warming Restriction also

              disproportionately impacts disabled voters unable to stand in line

              without assistance.

      17.     Each of these changes individually imposes an unjustified burden on

voting. Cumulatively, they impose a significant burden, in some cases leading to
                                                  14
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 15 of 121




the wholesale disenfranchisement of voters. By restricting access to vote-by-mail

ballots and restricting the availability of drop boxes, SB 90 will force more voters to

the polls, on election day and during early voting times, making already long lines

in Black and Latino neighborhoods even longer.           At the same time, SB 90

undermines voter registration efforts and makes in-person voting more onerous by

prohibiting persons (including Plaintiffs and their members) from offering food,

water, translation, or other assistance to voters standing in long lines. While for

some this may be a mere inconvenience, for Black and Latino voters and members

of other historically disenfranchised communities, who already must contend with

unusually long lines, these impacts could be intolerable, particularly when many of

the voters who relied most heavily on the methods of voting SB 90 takes away,

including elderly and disabled voters, are those least able to weather long lines

without assistance. The Florida legislature identified no state interest sufficient to

justify these added burdens.

      18.     In addition to impermissibly burdening voters and discriminating

against voters on the basis of race or ethnicity, the challenged provisions of SB 90

violate numerous provisions of federal law. For example:

            • The Vote-By-Mail Application Restriction and the Secure Drop Box

              Restriction place disproportionate burdens on voters of color,

              intentionally denying them an equal opportunity to participate in the
                                             15
Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 16 of 121




       political process. They thus violate Section 2 of the Voting Rights Act

       and the Fourteenth and Fifteenth Amendments to the United States

       Constitution.

    • The Line Warming Restriction interferes with the ability of voters, like

       Plaintiffs’ members, to seek assistance in voting from a person of their

       choosing. It thus violates Section 208 of the Voting Rights Act, 52

       U.S.C. § 10508. It also violates the First Amendment to the U.S.

       Constitution, by limiting protected election-related expressive

       activities. Meyer v. Grant, 486 U.S. 414, 422-23 (1988).

    • Even apart from their racially discriminatory motive and impact, the

       challenged provisions of SB 90 also place an unjustified burden on the

       ability of all Florida voters to exercise their fundamental right to vote.

       Any state restriction on the right to vote “must be justified by relevant

       and legitimate state interests sufficiently weighty to justify the

       limitation.” Crawford v. Marion County Election Bd., 553 U.S. 181,

       191 (2008) (Stevens, J., controlling op.) (internal quotation marks

       omitted). SB 90 imposes severe burdens on the right to vote without

       any legitimate justification, and thus violates the First and Fourteenth

       Amendments to the Constitution.


                                       16
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 17 of 121




            • The Voter Registration Disclaimer constitutes an infringement on free

               speech, prohibited by the First Amendment to the Constitution, by

               compelling Plaintiffs and similar organizations to make statements to

               potential registrants that they do not believe and that will undermine

               their efforts to engage voters in the political process. Laws regulating

               protected speech or compelling speech are subject to strict scrutiny, but

               the Voter Registration Disclaimer is not narrowly tailored and does not

               serve any compelling state interest.

            • The Voter Registration Delivery Restriction impermissibly burdens

               registration activities by third-party organizations in violation of the

               First Amendment, and places disproportionate burdens on the ability of

               voters of color to register, intentionally denying them an equal

               opportunity to participate in the political process in violation of the

               Voting Rights Act and the Fourteenth Amendment.

      19.      For all of these reasons, SB 90 violates the U.S. Constitution and federal

law and endangers the right to vote of all Floridians, and in particular voters of color.

The Court should enjoin the Vote-By-Mail Application Restriction, the Secure Drop

Box Restriction, the Voter Registration Disclaimer, the Voter Registration Delivery

Restriction, and the Line Warming Restriction.


                                               17
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 18 of 121




                                  THE PARTIES

                                      Plaintiffs

      20.    Plaintiff FLORIDA RISING TOGETHER (“FRT”) is a 501(c)(3)

organization with a mission to increase the voting and political power of

marginalized and excluded constituencies. FRT’s principal office is in Miami, and

the organization engages with voters throughout the state, most extensively in

Orange, Hillsborough, Osceola, Pinellas, Miami-Dade, Broward, Palm Beach,

Duval, Leon, Gadsden, and Seminole Counties. Founded in January 2021 as the

merger and continuation of New Florida Majority and Organize Florida, FRT’s

central focus is to expand democracy by ensuring that every eligible voter in the

state, regardless of party affiliation, is able to exercise his or her fundamental and

constitutionally protected right to vote. To achieve its goal, FRT conducts massive

voter registration, voter education, voter engagement, and election protection

programs.

      21.    During the 2020 primary and general elections, FRT’s predecessor

organization, New Florida Majority, ran the largest independent voter education and

mobilization campaign in Florida led by Latina and Black women. Specifically, the

organization engaged in 18 million calls, had over 1 million conversations with

voters, sent over 3 million pieces of voter education mail, placed approximately

9,000 radio ads with voting information in English, Spanish, and Haitian Creole, and
                                             18
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 19 of 121




turned out more than 2 million voters of color, 44% of whom chose to vote by mail.

FRT’s 2020 voter education materials highlighted information related to drop boxes

including, but not limited to, their locations, hours of operation, and how to use them.

      22.    FRT aims to rapidly expand outreach to voters to educate them on

SB 90’s sweeping changes to Florida’s election laws. FRT is concerned that the

communities it serves will be confused about how to participate in future elections,

and may even refrain from voting altogether. As a result, FRT is already planning

to shift how it engages with voters at every stage of the voting process, from

registration to education and assistance at polling places. This will require new voter

education materials as well as updated training sessions for staff and volunteers in

its election protection program, all of which will entail significant time to develop

and costs to promulgate. FRT has also altered its budget to account for extra costs

associated with mailing voter registration forms in compliance with the new

requirement to submit completed registration forms to the county where the

applicant resides within fourteen days.

      23.    Plaintiff FAITH IN FLORIDA is a 501(c)(3) organization with a

mission to build a powerful, multicultural, nonpartisan network of over 800

congregation community organizations in Florida that address systemic racial and

economic issues, including voter education, voter registration, and voter engagement

throughout the State of Florida.
                                              19
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 20 of 121




      24.    Faith in Florida has staff organizers and regularly conducts voting-

related activities in 30 counties throughout the state, including Miami-Dade,

Broward, Palm Beach, Leon, and Hillsborough Counties, and maintains satellite

offices in Miami and Miami Gardens. The organization also conducts legislative

advocacy to protect and advance voting rights throughout the state.

      25.    In prior elections, including in 2020, Faith in Florida worked very

closely with SOEs to make sure that drop boxes were placed in practical and

accessible locations for community members. In addition, Faith in Florida widely

distributed information on delivering ballots and where drop boxes were located.

Faith in Florida also provided ponchos and umbrellas to voters in lines during prior

elections, including in 2020. The organization also provided food and drinks to

voters who waited in particularly long lines to make their experiences more

comfortable. These activities are intended to encourage voters to remain in line and

cast their ballots, but Faith in Florida does not seek to influence how voters vote.

      26.    Due to SB 90, Faith in Florida will have to start its voting work earlier,

more than double its voter education and voter engagement efforts, and update all of

its voter education materials. For example, it will expand from four months of voter

education to a full year, its staff will have to triple to cover more ground in less time,

and it will have to create new voter education materials, including bilingual

materials, and trainings, to include training of new staff and current staff on the
                                               20
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 21 of 121




changes in the law. And SB 90 will significantly interfere with and may altogether

preclude Faith in Florida’s voter assistance efforts to voters in long lines.

      27.    Plaintiff UNIDOSUS is a nonprofit organization and the nation’s

largest Latino civil rights and advocacy organization. UnidosUS has offices in

Florida and has 17 affiliated community-based nonprofit organizations (Affiliates)

based or working in Broward, Collier, DeSoto, Flagler, Glades, Hardee, Hendry,

Highlands, Hillsborough, Indian River, Lake, Lee, Manatee, Marion, Miami-Dade,

Monroe, Palm Beach, Pasco, Polk, Putnam, Orange, Osceola, Sarasota, Seminole,

and Volusia Counties. UnidosUS works to build a stronger America through a

unique combination of research, advocacy, programs, and supporting the work of

local Affiliates in the State of Florida and nationally, to simultaneously challenge

the social, economic, and political barriers that affect Latinos in the United States.

As part of its work, UnidosUS also conducts voter registration by community

canvassing in high-traffic commercial areas or events, placement of digital ads,

mailers and contacting voters directly. In addition, UnidosUS provides support and

technical assistance to Affiliates to conduct voter registration with their existing

members.

      28.    During the 2020 elections, UnidosUS helped 71,160 eligible citizens in

Florida register to vote and 25,459 voters register to vote-by-mail. UnidosUS’s

nonpartisan Get Out the Vote campaign in 2020 resulted in 167,784 mailers, 208,069
                                              21
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 22 of 121




vote reminder telephone calls, 251,174 SMS texts reminders and 38,854 vote-by-

mail chase calls. UnidosUS’s voter education program included providing ballot

box location information to voters needing to return vote-by-mail ballots as well as

direct mailing over 10,000 vote-by-mail request forms directly to eligible voters who

could not navigate their respective county websites to request a vote-by-mail ballot

online.     In order to address the new legal requirement to submit completed

registration forms to the county where the applicant lives within fourteen days,

UnidosUS will have to divert resources from other projects to hire additional staff

to handle the sorting, packaging and delivering of voter registration forms to the

correct county, and will also have to add additional staff to triple check the county

of all registrants. Furthermore, staff will be needed to look up the counties of voters

based on their street address, since voters are not required to provide county

information on a voter registration form.

      29.     As a result of Defendants’ failure to ensure access to vote-by-mail

ballots and assistance to voters waiting in line with a specific focus on limited

English proficient voters, UnidosUS will have to divert its limited resources from

other projects to translate instructions to voters regarding the changes made by the

passage of SB 90 and provide Spanish-language assistance to Spanish-dominant

Florida eligible voters.



                                             22
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 23 of 121




      30.    Plaintiff EQUAL GROUND EDUCATION FUND (“EG”) is a

501(c)(3) organization with a mission to register, educate, and increase engagement

among Black voters in Florida’s I-4 corridor. EG’s principal office is in Orlando,

but the organization engages voters throughout the state, most extensively in Orange,

Pinellas, Seminole, and Volusia Counties. Founded in May 2019 to give the rising

American electorate greater influence on issues that affect them, EG focuses on

ensuring equal access to democracy in underserved communities. To achieve its

goal, EG conducts extensive voter education, voter registration, and voter

engagement work directly through its staff and in alliance with hundreds of faith

partners throughout the state.

      31.    During the 2020 primary and general elections, EG launched extensive

voter registration and voter engagement efforts in numerous counties across the state

of Florida. Specifically, EG collected 2,800 in-person voter registration applications

in a one-month span before the COVID-19 pandemic halted its canvassing operation.

The organization continued to facilitate online voter registration and provide voter

education by partnering with faith-based institutions and organizations. EG also

worked with partners to host a robust Souls to the Polls program in 21 Florida

counties. Through this program, EG coordinated drop box locations and availability

for people with limited access to drop box options. EG also transported voters to



                                             23
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 24 of 121




polling precincts and provided food, music, and live entertainment near polling

locations to assist voters waiting in long lines.

      32.    Due to SB 90, EG is currently strategizing shifts in staffing, funding,

and programming. It anticipates creating new voter education guides, staff trainings,

and community events to update voters on the changes wrought by SB 90. EG also

foresees SB 90’s restrictions on drop boxes and voter assistance near a polling place

having a massive impact on its Souls to the Polls programming. As a result, the

organization is planning to significantly alter its Souls to the Polls efforts and line

warming traditions.

      33.    Plaintiff HISPANIC FEDERATION (“HF”) is a 501(c)(3) nonprofit,

nonpartisan, community organizing, and advocacy organization with an office in

central Florida. HF’s mission is to empower and advance the Hispanic community,

support Hispanic families, and strengthen Latino institutions through work in the

areas of education, health, immigration, civic engagement, economic empowerment,

and the environment, including by promoting voter engagement. HF works locally,

state-wide, and nationally to strengthen Latino nonprofits, promote public policy

advocacy, and bring to scale a portfolio of innovative community programs through

three essential service pillars: membership services, advocacy services, and

community assistance programs.



                                              24
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 25 of 121




      34.    HF carries out its voter engagement work through all three essential

service pillars. This work assists the Hispanic electorate to register to vote, apply

for vote-by-mail ballots, and vote during election day and early voting. In addition,

HF assists Florida voters waiting in long lines within 150 feet of poll sites and early

voting locations to engage them while waiting to fulfill their civic duty despite

extended wait times and any disabilities they may have. The voter assistance

strategy includes voter protection, specifically in communities of color and low

voting propensity, and provides entertainment for families with children, snacks, soft

drinks, water, and phone charge stations. HF’s Florida voter engagement work is

conducted in Duval, Alachua, Seminole, Volusia, Lake, Orange, Osceola, Polk,

Hillsborough, Pinellas, Manatee, Sarasota, Broward, Miami-Dade Counties.

      35.    HF’s voter registration activities include collecting voter registration

forms at college campuses, Hispanic-owned local businesses, partner agency sites,

seasonal festivals, food bank pantries, churches, and events sponsored by HF. Many

of these events, such as La Sanse in Orlando, Three Kings Day in Sandford and Polk,

and the Puerto Rican Parade in Orange and Osceola Counties, attract voters from

numerous different counties, many of whom choose to register through HF’s voter

registration drive.   HF also registers voters from multiple counties during its

registration drives on college campuses.



                                             25
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 26 of 121




      36.    In furtherance of its mission, HF fortifies a network of grassroots

nonprofits through capacity-building grants that support core operational needs,

graduate-level management classes, leadership development trainings, board

recruitment and placement, executive fundraising workshops, and other technical

assistance seminars. HF’s nonprofit members use this support to assist Hispanic

voters with registering to vote, applying for and delivering vote-by-mail ballots, and

other voter engagement activities. For example, the voter engagement work of HF’s

nonprofit partner, Justice should be for All, assists senior voters, many of whom no

longer drive and therefore lack a Florida driver’s license and have difficulty waiting

in long lines to vote without assistance.

      37.    HF’s Florida voter engagement work is focused on advancing the

interests and aspirations of Latinos and their community-based organizations

through coalition-building, policy research, public education, advocacy, voter

mobilization, and regranting. HF has offered more than 100 civic engagement

trainings for Latino agencies, including trainings in Florida, so that they can become

community-based centers of voter registration and outreach.          HF launched a

partnership program in 2012, Movimiento Hispano, a collaborative representing

nearly 1,000 councils, labor chapters, and community-based organizations that are

able to reach and conduct voter registration, education, and turnout.



                                             26
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 27 of 121




      38.    HF’s community assistance program provides direct voter engagement

services to ensure all citizens are actively engaged in our democratic process. HF’s

nonpartisan efforts not only increase Latino voter registration and participation

throughout the nation but also encourage active involvement in the issues that affect

Latino voters, their families, and their neighborhoods. HF carries out this work

through promoting and staffing a voter information hotline, operating a team of

canvassers, sending voter education text messages about the vote-by-mail process,

having election protection workers on the ground during early voting and on election

day, and assessing the voting habits and obstacles of the Latino electorate. For

example, HF observed long lines in Hispanic precincts in Miami-Dade, Orange, and

Broward counties during the 2018 election, long lines in Miami-Dade County in the

2020 election and predicts that SB 90 will result in Hispanic precincts having longer

lines in future elections, especially due to new restrictions on drop box availability.

HF also observed an increase in Hispanic vote-by-mail use in 2020 compared to

2018. HF’s “Get Out the Vote” campaigns explain the importance of voting and

encourage Latinos to head to the polls.

      39.    HF works to register, mobilize and educate Hispanic voters about the

voting process and devotes staff and financial resources toward ensuring that the

Hispanic electorate has access to information necessary to vote. In response to SB

90, HF will dedicate a portion of its limited staff time and resources to reeducating
                                             27
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 28 of 121




voters on how to overcome new restrictions on requesting and casting vote-by-mail

ballots despite new identification requirements and restrictions on drop box

availability, and on overhauling, and in some cases, dismantling its programming as

a result of new restrictions on assisting voters. HF will also have to retrain its

workers on new disclaimer language when registering voters and on new restrictions

for assisting voters within 150 feet of polling sites and drop boxes. To do so, HF

will have to divert funds and staff time from its other election activities toward

educational activities such as sending additional rounds of text messages and

revising educational materials about the vote-by-mail process to include the new

restrictions on applying for vote-by-mail ballots and new limitations on the

availability of drop boxes, holding additional community educational forums, and

providing one-on-one support to voters who interact with its hotline; and this will

still not be enough to reeducate the community on the changes that have been made

to the traditional system that was in place for decades. For example, Hispanic

seniors and Puerto Rican voters in Florida are less likely to possess a Florida driver’s

license or state ID card, or to possess or know their social security number, which

will require more of HF’s voter education and outreach resources to overcome the

new restrictions on requesting vote-by-mail ballots. In addition, to meet the new

requirement to return complete voter registration forms to the voter’s home county,

HF will have to divert resources to return voter registration forms to their offices for
                                              28
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 29 of 121




sorting instead of delivering them directly to the Supervisor’s office closest to the

voter registration event, provide additional postage for mailing the registration forms

to many different counties—including using express mail services to ensure the

forms are delivered on time, or devote staff time to driving significant distances to

hand deliver voter registration forms to counties distant from HF office locations.

      40.    In past elections, HF’s voting assistance program has included

providing funding to partner organizations to provide language assistance to

Spanish-speaking voters waiting in line to vote at polling sites and early voting

locations. The Line Warming Restriction in SB 90 will require HF to make

numerous changes to its voting assistance program, including potentially increasing

the resources devoted to its voter assistance hotline and using canvassers to promote

the hotline so voters can call HF agents to get answers to voting-related questions in

lieu of having someone accompany them to the polling place, and diverting

resources and training time to train canvassers in the new rules and restrictions on

voter assistance.

      41.    Plaintiff PODER LATINX is a fiscally sponsored project of Tides

Advocacy, a California nonprofit public benefit corporation. Poder Latinx is a social

justice, organizing, and civic engagement organization whose mission is to build a

political wave where Latinx communities, inclusive of immigrants and people of

color, are decision-makers in our democracy and play a vital role in the
                                             29
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 30 of 121




transformation of our country. Poder Latinx works locally and statewide in Florida,

Georgia, and Arizona to expand the electorate by conducting year-round civic

engagement activities, community empowerment and leadership development and

issue-based organizing with a focus on three key issues: immigrant justice, climate

justice and economic justice. Poder Latinx carries out its mission to expand the

electorate by encouraging people to register to vote through in-person activities, via

digital campaigns, and telephone banking. Poder Latinx’s civic engagement work

is focused on educating voters on how to exercise their right to vote, the accepted

types of identification necessary to vote, how to request vote-by-mail ballots and

how to return their ballots. Poder Latinx’s voter registration, voter education and

civic engagement work is carried out throughout the state of Florida with a specific

focus on Orange, Osceola, Polk, Lake, Volusia, Seminole, Lee and Palm Beach

Counties.

      42.    Poder Latinx conducts in-person door-knocking and site-based voter

registration activities. Poder Latinx canvassers visit grocery stores, restaurants,

schools, bus stops and special events (such as concerts and festivals). Poder Latinx

canvassers also register voters door-to-door, typically six days a week. After a

rigorous review for quality control, Poder Latinx returns complete registration forms

to an SOE office, twice a week. While Poder Latinx focuses its efforts in Central

Florida, it registers voters who reside in numerous counties throughout the state who
                                             30
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 31 of 121




may be visiting family members, attending concerts, or visiting theme parks, or who

are college students.

      43.    Poder Latinx also engaged in election protection activities by having

bilingual poll monitors in Orange and Osceola County at precincts with high

populations of Latino voters during the 2020 elections. Poder Latinx’s election

protection program included providing “Know Your Rights” information to voters,

handing out food and drinks to voters waiting in line and providing assistance to

voters with a special focus on assisting Spanish-language dominant voters. Poder

Latinx’s “Get Out the Vote” campaign focuses on the importance of voting and

ensuring that voters know how to exercise their vote.

      44.    During the 2020 election cycle, Poder Latinx’s civic engagement

program was responsible for 1,560,722 calls, 4,873,989 text messages, and

registered over 40,516 new voters in Florida. Poder Latinx focused on vote-by-mail

ballot education during the 2020 election, because many voters were unable to leave

their homes due to the COVID-19 pandemic and due to age or disability had to learn

for the first time how to request a ballot and had to rely on community or family

members to drop off their ballots. Poder Latinx’s voter education work was also

aimed at ensuring voters knew about ballot box availability. Poder Latinx is

particularly concerned about how the lack of access to ballot boxes will impact



                                           31
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 32 of 121




Florida communities because so many voters used this option during the 2020

election.

      45.    In response to the changes made by SB 90, Poder Latinx will have to

divert limited resources and staff to update their staff training materials as well as

update materials to educate voters about the changes made to the law that will impact

ballot delivery options and ballot box access and require the use of Florida

identification numbers or social security numbers to request a vote-by-mail ballot.

In addition, Poder Latinx is grappling with how to address the new requirement to

provide voters notice of a potential delay in delivery of a voter registration

application, which will undoubtedly require additional training and resources to

counter the chilling effect this required notice will have on voters seeking to register

to vote for the first time. Poder Latinx will also have to divert additional time,

money, and staff resources to delivering registration forms to distant counties, either

in person, entailing far greater expense, or by mail, which risks losing oversight and

control of the registration form, and may require express delivery, tracking,

signatory confirmation, and other costly postal services to ensure forms are delivered

reliably. If the form is lost in the mail, Poder Latinx risks fines or losing its status

as a third-party voter registration organization. Moreover, if even a single form is

lost in the mail, Poder Latinx risks its hard-earned trust in the community and

potentially further disenfranchises already disenfranchised communities.
                                              32
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 33 of 121




      46.   Plaintiff HAITIAN NEIGHBORHOOD CENTER SANT LA (“Sant

La”) is a 501(c)(3) nonprofit organization headquartered in North Miami, Florida.

Sant La’s mission is to empower, strengthen, and uplift South Florida’s Haitian

community by providing free access to information and existing services to ensure

its successful integration.   Sant La furthers its mission by partnering with

community-based organizations, government agencies, and public and private

institutions; providing cultural competence training for partner agencies that serve

the Haitian community; working to strengthen neighborhood-level leadership and

civic engagement; advocating for the Haitian community’s needs and interests at

local, state, and federal levels, and making relevant recommendations for policies

and investments; and conducting assessments on emerging community needs and

issues.

      47.   Sant La works diligently to inform and educate Haitian residents about

important initiatives and topical issues. The organization’s Haitian Creole-language

educational television talk show, Teleskopi, has become a successful vehicle to

inform, engage, and reach the community living in Miami-Dade County, Florida.

      48.   Sant La conducts voter education and outreach as part of its civic

engagement work. The organization’s focus with respect to voting is primarily on

language access for Haitian Creole-speaking voters in Miami-Dade County. While

the County does provide Haitian Creole voting and election materials, Haitian Creole
                                            33
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 34 of 121




translators are not always available to assist voters. To remedy this deficit in

services, Sant La staff members regularly walk voters to the polling location closest

to the organization’s office and furnish any assistance the voters request, including

providing Haitian language assistance to voters while inside the polling location.

       49.   Sant La also offers language assistance to potential voters who have not

yet registered, and receives and responds to requests for help from voters seeking

translation assistance in registering to vote, requesting ballots, delivering completed

ballots to drop boxes and Supervisor of Elections offices, and tracking submitted

ballots.

       50.   For the 2020 General Election, Sant La assisted voters with registration

in person at its offices and reached many more voters through its weekly radio

programs, which aired from July to November 2020 and were aimed almost

exclusively at voter education and registration.       Sant La also produced and

distributed radio and television voter education announcements in Haitian Creole,

designed and placed posters with voting information in the corridor in which the

Haitian community lives and works, and conducted outreach to local faith-based

organizations to support voter engagement among church members.

       51.   Sant La also co-led an election protection and outreach program with

another group, Haitian American Professionals Coalition, through which Sant La

fielded calls from voters needing language assistance at the polls. When relevant,
                                             34
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 35 of 121




Sant La directed callers to poll monitors who could walk in to polling places with

the voter to provide language assistance.

      52.    SB 90’s Line Warming Restriction effectively bars Sant La from

continuing its voter and language assistance activities for Haitian Creole-speaking

voters at polling places and drop boxes.          As a result of the Line Warming

Restriction’s impact on its voting programs, Sant La will be compelled to divert

resources toward alternative and less effective means for supporting voting rights

and ballot access for the Haitian community, which includes spending limited

resources on training staff on changes made to voting laws by SB 90, creating printed

materials regarding the impact of SB 90 on vote-by-mail requests and educating

voters about restrictions on requesting assistance from volunteers positioned outside

of the no-solicitation line, who were previously able to assist voters by providing

translations and interpretation assistance in Haitian-Creole.

      53.    Plaintiff MI FAMILIA VOTA EDUCATION FUND is a 501(c)(3)

nonpartisan, nonprofit civic engagement organization, with offices in Florida,

dedicated to empowering and engaging the Latino community in the democratic

process. Mi Familia Vota Education Fund’s mission is to facilitate civic engagement

by the Latino community. In furtherance of that mission, Mi Familia Vota Education

Fund, among other things, is one of the leading Latino outreach voter registration

groups in Florida and conducts voter registration efforts, education, and citizen
                                             35
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 36 of 121




workshops throughout Florida, with a special focus in Hillsborough, Osceola, and

Orange Counties.

      54.    Within the past two election cycles, encompassing both local, state, and

national elections, Mi Familia Vota Education Fund has been responsible for

registering 33,771 individuals, with 29,585 registrations in 2018 and 4,186 in 2020,

respectively. Additionally, Mi Familia Vota Education Fund sent 1,110 vote by mail

applications to eligible voters in 2020. Mi Familia Vota Education Fund also

engaged in election protection efforts on the ground, with members present at 21

different polling locations across Osceola, Orange, and Hillsborough Counties.

While at these locations, members assisted voters by encouraging people to remain

in line to exercise their right to vote and even partnered with different local

restaurants to provide food and beverages to individuals facing lines with wait times

of upwards of two hours.

      55.    Mi Familia Vota Education Fund extensively engaged in both the 2018

and 2020 election cycles in various capacities, including voter mobilization efforts

that included individually speaking with members of the Latino community and

assisting these members to register to vote, helping individuals request vote-by-mail

ballots, and providing various educational and registration campaigns. Efforts of Mi

Familia Vota Education Fund focused on predominantly Spanish-speaking

communities, ensuring accessibility to all individuals by translating brochures and
                                            36
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 37 of 121




specifically educating Puerto Ricans on the differences of voting in Florida as

opposed to voting in Puerto Rico.

      56.    During the 2020 election, Mi Familia Vota Education Fund’s

educational campaign focused on delivering all available information to individuals,

including voting locations, information on how to register, and sending voter

registration forms. Moreover, Mi Familia Vota Education Fund provided integral

clarification for individuals concerning the intersectionality of citizenship status and

voting. As a result of COVID-19, Mi Familia Vota Education Fund was able to

reach communities despite adversities exacerbated by the pandemic and conducted

online voter education with over 11 Facebook Live virtual events aimed at helping

voters understand the election process.       Mi Familia Vota Education Fund is

particularly concerned about the deep-rooted right to access information related to a

person’s fundamental right to vote and continually works towards safeguarding this

sacred process through nonpartisan work.

      57.    In response to the changes made by SB 90, Mi Familia Vota Education

Fund will have to invest in new campaigns, more staff, and more resources, diverting

and diminishing their current limited resources. In addition, the barriers caused by

the registration delivery restrictions are substantial as Mi Familia Vota Education

Fund frequently conducts voter registration activities at events and in locales which

border two or three counties or include participants from across the state. Properly
                                              37
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 38 of 121




identifying and sorting new voter registrations as well as delivering them in-person

or mailing them will require staff to be re-trained and to expend additional resources

to ensure that fines are not incurred. This is in addition to the new tasks required by

the changes made by SB 90 which will include re-education of voters who

previously exercised the vote by mail option, increasing and expanding educational

campaigns, ensuring access to polling locations, and assisting individuals to request

vote by mail ballots to ensure that their vote is counted and their voices are heard.

                                     Defendants

      58.    Defendant LAUREL M. LEE is sued in her official capacity as Florida

Secretary of State. Defendant Lee is a person within the meaning of 42 U.S.C.

§ 1983 and acts under color of state law. Pursuant to Fla. Stat. § 97.012 (2020), the

Secretary of State is the chief election officer of the state. Defendant Lee is thus

responsible for “[o]btaining and maintain[ing] uniformity in the interpretation and

implementation of the election laws,” and may adopt “uniform standards for the

proper and equitable interpretation and implementation” of the election laws,

including each of the provisions of SB 90 challenged in this action. Fla. Stat.

§ 97.012(1) (2020).     Defendant Lee’s statutory responsibilities also include

managing registration and oversight of third-party voter registration organizations.

See Fla. Stat. § 97.0575 (2020).       These responsibilities extend to the Voter

Registration Disclaimer and the Voter Registration Delivery Restriction. See Fla.
                                             38
      Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 39 of 121




Stat. § 97.0575(4) (2020). Defendant Lee also receives “administrative support”

from the Florida Department of State’s Division of Elections “to ensure that Florida

has fair and accurate elections.” 5 The Division of Elections, established by statute

as a division of the Department of State, Fla. Stat. § 20.10(a)(2) (2020), is charged

with implementing and enforcing Section 28 of SB 90, the Secure Drop Box

Restriction, Fla. Stat. Ann. § 101.69(3) (West 2021). Accordingly, Defendant Lee,

through the Division of Elections, is responsible for assessing fines against SOEs

who violate Section 28’s restrictions on drop box availability.

         59.      Defendants           FLORIDA              SUPERVISORS                  OF        ELECTIONS

(“Supervisor Defendants”), sued in their official capacity only, are elected officials

in each of Florida’s 67 counties who are responsible for administering elections in

their respective counties. Among other election administration responsibilities, the

Supervisor Defendants are charged by law with enforcing the Secure Drop Box

Restriction, Fla. Stat. Ann. § 101.69(2) (West 2021), with enforcing the

identification requirements in the Vote-By-Mail Application Restriction, Fla. Stat.

Ann. § 101.62 (West 2021), and with enforcing the Line Warming Restriction, Fla.

Stat. Ann. § 102.031(4)(c) (West 2021). The Supervisor Defendants are: KIM

BARTON, in her official capacity as Supervisor of Elections for ALACHUA


5
 Fla. Dep’t of State, Div. of Elections, About Us, https://dos.myflorida.com/elections/about-us/ (last visited May 17,
2021).

                                                              39
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 40 of 121




County, CHRIS MILTON, in his official capacity as Supervisor of Elections for

BAKER County, MARK ANDERSEN, in his official capacity as Supervisor of

Elections for BAY County, AMANDA SEYFANG, in her official capacity as

Supervisor of Elections for BRADFORD County, LORI SCOTT, in her official

capacity as Supervisor of Elections for BREVARD County, JOE SCOTT, in his

official capacity as Supervisor of Elections for BROWARD County, SHARON

CHASON, in her official capacity as Supervisor of Elections for CALHOUN

County, PAUL A. STAMOULIS, in his official capacity as Supervisor of Elections

for CHARLOTTE County, MAUREEN “MO” BAIRD, in her official capacity as

Supervisor of Elections for CITRUS County, CHRIS H. CHAMBLESS, in his

official capacity as Supervisor of Elections for CLAY County, JENNIFER J.

EDWARDS, in her official capacity as Supervisor of Elections for COLLIER

County, TOMI S. BROWN, in her official capacity as Supervisor of Elections for

COLUMBIA County, MARK NEGLEY, in his official capacity as Supervisor of

Elections for DESOTO County, STARLET CANNON, in her official capacity as

Supervisor of Elections for DIXIE County, MIKE HOGAN, in his official capacity

as Supervisor of Elections for DUVAL County, DAVID H. STAFFORD, in his

official capacity as Supervisor of Elections for ESCAMBIA County, KAITI

LENHART, in her official capacity as Supervisor of Elections for FLAGLER

County, HEATHER RILEY, in her official capacity as Supervisor of Elections for
                                         40
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 41 of 121




FRANKLIN County, SHIRLEY KNIGHT, in her official capacity as Supervisor of

Elections for GADSDEN County, CONNIE SANCHEZ, in her official capacity as

Supervisor of Elections for GILCHRIST County, ALETRIS FARNAM, in her

official capacity as Supervisor of Elections for GLADES County, JOHN HANLON,

in his official capacity as Supervisor of Elections for GULF County, LAURA

HUTTO, in her official capacity as Supervisor of Elections for HAMILTON County,

DIANE SMITH, in her official capacity as Supervisor of Elections for HARDEE

County, BRENDA HOOTS, in her official capacity as Supervisor of Elections for

HENDRY County, SHIRLEY ANDERSON, in her official capacity as Supervisor

of Elections for HERNANDO County, PENNY OGG, in her official capacity as

Supervisor of Elections for HIGHLANDS County, CRAIG LATIMER, in his

official capacity as Supervisor of Elections for HILLSBOROUGH County,

THERISA MEADOWS, in her official capacity as Supervisor of Elections for

HOLMES County, LESLIE R. SWAN, in her official capacity as Supervisor of

Elections for INDIAN RIVER County, CAROL A. DUNAWAY, in her official

capacity as Supervisor of Elections for JACKSON County, MARTY BISHOP, in

his official capacity as Supervisor of Elections for JEFFERSON County, TRAVIS

HART, in his official capacity as Supervisor of Elections for LAFAYETTE County,

ALAN HAYS, in his official capacity as Supervisor of Elections for LAKE County,

TOMMY DOYLE, in his official capacity as Supervisor of Elections for LEE
                                         41
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 42 of 121




County, MARK EARLEY, in his official capacity as Supervisor of Elections for

LEON County, TAMMY JONES, in her official capacity as Supervisor of Elections

for LEVY County, GRANT CONYERS, in his official capacity as Supervisor of

Elections for LIBERTY County, HEATH DRIGGERS, in his official capacity as

Supervisor of Elections for MADISON County, MICHAEL BENNETT, in his

official capacity as Supervisor of Elections for MANATEE County, WESLEY

WILCOX, in his official capacity as Supervisor of Elections for MARION County,

VICKI DAVIS, in her official capacity as Supervisor of Elections for MARTIN

County, CHRISTINA WHITE, in her official capacity as Supervisor of Elections for

MIAMI-DADE County, JOYCE GRIFFIN, in her official capacity as Supervisor of

Elections for MONROE County, JANET H. ADKINS, in her official capacity as

Supervisor of Elections for NASSAU County, PAUL A. LUX, in his official

capacity as Supervisor of Elections for OKALOOSA County, MELISSA ARNOLD,

in her official capacity as Supervisor of Elections for OKEECHOBEE County, BILL

COWLES, in his official capacity as Supervisor of Elections for ORANGE County,

MARY JANE ARRINGTON, in her official capacity as Supervisor of Elections for

OSCEOLA County, WENDY LINK, in her official capacity as Supervisor of

Elections for PALM BEACH County, BRIAN CORLEY, in his official capacity as

Supervisor of Elections for PASCO County, JULIE MARCUS, in her official

capacity as Supervisor of Elections for PINELLAS County, LORI EDWARDS, in
                                          42
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 43 of 121




her official capacity as Supervisor of Elections for POLK County, CHARLES

OVERTURF, in his official capacity as Supervisor of Elections for PUTNAM

County, TAPPIE VILLANE, in her official capacity as Supervisor of Elections for

SANTA ROSA County, RON TURNER, in his official capacity as Supervisor of

Elections for SARASOTA County, CHRISTOPHER ANDERSON, in his official

capacity as Supervisor of Elections for SEMINOLE County, VICKY OAKES, in

her official capacity as Supervisor of Elections for ST. JOHNS County,

GERTRUDE WALKER, in her official capacity as Supervisor of Elections for ST.

LUCIE County, WILLIAM KEEN, in his official capacity as Supervisor of

Elections for SUMTER County, JENNIFER M. KINSEY, in her official capacity as

Supervisor of Elections for SUWANNEE County, DANA SOUTHERLAND, in her

official capacity as Supervisor of Elections for TAYLOR County, DEBORAH

OSBORNE, in her official capacity as Supervisor of Elections for UNION County,

LISA LEWIS, in her official capacity as Supervisor of Elections for VOLUSIA

County, JOSEPH R. MORGAN, in his official capacity as Supervisor of Elections

for WAKULLA County, BOBBY BEASLEY, in his official capacity as Supervisor

of Elections for WALTON County, and CAROL FINCH RUDD, in her official

capacity as Supervisor of Elections for WASHINGTON County.




                                         43
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 44 of 121




                          JURISDICTION AND VENUE

      60.    Plaintiffs bring this action under 42 U.S.C. § 1983 to redress the

deprivation under color of state law of rights secured by Sections 2 and 208 of the

Voting Rights Act, 52 U.S.C. §§ 10301, 10508; and under the First, Fourteenth and

Fifteenth Amendments of the United States Constitution.

      61.    The Court has subject matter jurisdiction over the subject matter of this

action pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy

arise under the Constitution and laws of the United States, and specifically, laws and

Constitutional provisions protecting the right to vote. Plaintiffs bring this action to

redress the deprivation, under color of state law, of rights, privileges, and immunities

secured by the Constitution of the United States and federal law. Plaintiffs bring this

action to secure equitable relief under federal law providing for the protection of

voting rights, pursuant to 28 U.S.C. §§ 2201 and 2202.

      62.    This Court has personal jurisdiction over Defendants, who are sued

only in their official capacities as officers of the State of Florida or its political

subdivisions.

      63.    Venue is proper in this Court under 28 U.S.C. § 1391(b). Defendant

Lee resides and does business in Leon County, Florida and each of the Defendant

Supervisors of Elections for Alachua, Bay, Calhoun, Dixie, Escambia, Franklin,

Gadsden, Gilchrist, Gulf, Holmes, Jackson, Jefferson, Lafayette, Leon, Levy,
                                              44
     Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 45 of 121




Liberty, Madison, Okaloosa, Santa Rosa, Taylor, Wakulla, Walton, and Washington

Counties resides and does business in this district. In addition, Plaintiffs Florida

Rising Together, Faith in Florida, and Hispanic Federation conduct voter

engagement activities in this district that are now prohibited or restricted as a result

of the enactment of SB 90, and thus, a substantial part of the events that gave rise to

Plaintiffs’ claims occurred in this judicial district.

      64.    This Court has the authority to enter a declaratory judgment and to

provide preliminary injunctive relief pursuant to Rules 57 and 65 of the Federal

Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.

                            FACTUAL ALLEGATIONS

A.    Florida’s History of Racially Discriminatory Voting Practices

      65.    The passage of SB 90 is the latest chapter in Florida’s long history of

racially discriminatory voting restrictions that dates back over 100 years. As federal

courts in Florida have repeatedly recognized, “Florida has a history of discrimination

against Black citizens with respect to the franchise.” Nipper v. Chiles, 795 F. Supp.

1525, 1535 (M.D. Fla. 1992). The devices employed over time “to disfranchise or

discriminate against [B]lack citizens included: (1) the expungement of [B]lack

voters from the voting lists in the 1880s; (2) a poll tax, enacted in 1889; (3) a multiple

ballot statute, enacted in 1889; (4) the direct primary (also known as the ‘white

primary’), adopted in 1901, whereby [B]lacks were excluded from participating in
                                               45
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 46 of 121




nominating the Democratic Party candidate; and, (5) a requirement that

officeholders post bonds, adopted in 1885.” Id.

      66.    As the Court stated in DeGrandy v. Wetherell, 794 F. Supp. 1076, 1079

(N.D. Fla. 1992): “A longstanding general history of official discrimination against

minorities has influenced Florida’s electoral process. . . . As recently as 1967,

§ 350.20, Fla. Stat. provided in part: ‘The Florida Public Service Commissioners

may prescribe reasonable rules and regulations relating to the separation of white

and colored passengers in passenger cars being operated in this state by any railroad

company or other common carrier.’ Additionally, § 1.01(6), Fla. Stat. (1967)

provided that ‘the words “Negro,” “colored,” “colored persons,” “mulatto,” or

“persons of color,” when applied to persons, include every person having one-eighth

or more of African or Negro blood.’”

      67.    Despite becoming the most urbanized southern state with the most

northern immigrants by 1920, Florida remained a segregated, largely one-party

plutocracy until the early 1960s, and Black citizens remained largely disfranchised

until the passage of the federal Voting Rights Act in 1965.

      68.    Starting in 1972, multiple counties in Florida were required under

Section 5 of the Voting Rights Act to seek federal clearance for changes to their

election laws; these requirements remained in place until the Supreme Court’s 2013

decision in Shelby County v. Holder, 570 U.S. 529 (2013), ended the pre-clearance
                                            46
      Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 47 of 121




requirement. Florida’s racially discriminatory practices, including practices similar

to those included in SB 90, required federal intervention at least five times during

this period. 6       For example, in 1985, the Department of Justice objected to a

restriction on assisting voters casting absentee ballots as a violation of Section 208

of the Voting Rights Act, 7 while in 1998 the Department declined to preclear a

requirement to include a social security number on submitted absentee ballots

because of the requirement’s racially discriminatory impact. 8 And in 2012, the

United States sued the state to stop a voter purge that this Court found likely

discriminated against naturalized citizens. See United States v. Florida, 870 F. Supp.

2d 1346, 1350 (N.D. Fla. 2012).

         69.      Even while subject to Section 5’s pre-clearance requirement, the state

continued to block Black residents from exercising political power by such devices

as at-large elections. Since 1983, scores of legal actions have been brought against

the state, county, or municipal governments of Florida, under the Fourteenth

Amendment, the Fifteenth Amendment, and/or the Voting Rights Act. At least 57



6
 Civil Rights Div., U.S. Dep’t of Justice, Jurisdictions Previously Covered by Section 5,
https://www.justice.gov/crt/jurisdictions-previously-covered-section-5 (last updated Sept. 11, 2020).
7
 Letter from W. Bradford Reynolds, Assistant Attorney General, Civil Rights Div., U.S. Dep’t of Justice, to Jim
Smith, Attorney General, State of Florida (Jan. 15 1985),
https://www.justice.gov/sites/default/files/crt/legacy/2014/05/30/FL-1010.pdf.
8
 Letter from Bill Lane Lee, Acting Assistant Attorney General, Civil Rights Div., U.S. Dep’t of Justice, to Robert
A. Butterworth, Attorney General, State of Florida (Aug. 14, 1998),
https://www.justice.gov/sites/default/files/crt/legacy/2014/05/30/FL-1030.pdf.

                                                             47
     Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 48 of 121




such actions have resulted in findings of discrimination, including 37 under Section

2 of the Voting Rights Act and six under Section 5.

        70.      The new century did not bring any abatement in Florida’s efforts to

discriminate against Black residents. For example, in 2000 the state improperly

removed at least 1,100 eligible voters from the voting rolls after identifying them as

convicted felons. 9 As a result, many eligible voters were turned away at the polls. 10

Statewide, of the voters dropped from the rolls in this voter purge, 41% were Black.

In Miami-Dade County, “more than 65 percent of the names on the purge list were

Blacks, who represented only 20.4 percent of the population.” 11 After a lawsuit, a

court ordered Florida to revamp its program for identifying potential voters with

felony convictions, and to restore hundreds of voters to the voting rolls. 12

        71.      Indeed, ever since the chaos of the 2000 presidential election, Florida

has been ground zero for restricting access to the polls. After Congress passed the

Help America Vote Act of 2002, 42 U.S.C. § 15301 et seq., ostensibly intended to

streamline statewide voter registration systems, Florida implemented rigid matching


9
 Study Shows 1,100 Voters Wrongly Purged from Rolls, TAMPA BAY TIMES (Sept. 9, 2005)
https://www.tampabay.com/archive/2001/05/27/study-shows-1100-voters-wrongly-purged-from-rolls.
10
  Katie Sanders, Florida Voters Mistakenly Purged in 2000, TAMPA BAY TIMES (June 14, 2012),
https://www.tampabay.com/news/politics/stateroundup/florida-voters-mistakenly-purged-in-2000/1235456/.
11
  U.S. Comm’n on Civil Rights, Voting Irregularities in Florida During the 2000 Presidential Election (June
2001), https://www.usccr.gov/pubs/vote2000/report/exesum.htm.
12
  Katie Sanders, Florida Voters Mistakenly Purged in 2000, TAMPA BAY TIMES (June 14, 2012),
https://www.tampabay.com/news/politics/stateroundup/florida-voters-mistakenly-purged-in-2000/1235456/.

                                                           48
      Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 49 of 121




requirements for voter registration that could pointlessly disenfranchise eligible

voters based on a typo or other minor mismatch error. In 2006 and 2007, Florida’s

law     disenfranchised         tens     of     thousands        of    otherwise        eligible      voters,

disproportionately voters of color. See Fla. State Conference of the NAACP v.

Browning, 522 F.3d 1153, 1176 (11th Cir. 2008) (Barkett, J., concurring in part and

dissenting in part). Even though Latino communities comprised only 15 percent of

the applicant pool and Blacks only 13 percent, 65 percent of the rejected applicants

were Latino (39 percent) or Black (26 percent). See id. at 1176 n.4.

        72.      While there were some reforms in the early 2000s (such as expansions

in early voting and court injunctions allowing increased opportunities for voter

registration, which allowed Black and Latino voters to vote in high numbers), those

measures quickly came under attack once it became clear that voters of color were

making use of them.

        73.      In particular, in 2008, Black and Latino voters had record turnout, and

Black voters used early voting at high rates: “More than half of African-American

votes in Florida were cast during the early voting period” in 2008. 13

        74.      Florida lawmakers responded in 2011 with HB 1355, which cut early

voting—and eliminated early voting the final Sunday before election day, when


 Michael Ellement, Note, Blocking the Ballot: Why Florida’s New Voting Restrictions Demonstrate A Need for
13

Continued Enforcement of the Voting Rights Act Preclearance Requirement, 62 CATH. U. L. REV. 541, 556 (2013).

                                                          49
     Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 50 of 121




“Souls to the Polls” programs had expanded Black voter turnout. HB 1355 also

placed onerous restrictions on third-party voter registration efforts and created

additional hurdles for voters who had moved—measures that all were intended to

have and had a disparate impact on voters of color. Invoking the then-active Voting

Rights Act preclearance requirement, the United States Department of Justice

successfully moved to block the rules from taking effect in Collier, Hendry, Hardee,

Hillsborough, and Monroe Counties. See Florida v. United States, 885 F. Supp. 2d

299, 303, 305-06 (D.D.C. 2012) (per curiam) (holding that “the State has failed to

satisfy its burden of proving that those changes will not have a retrogressive effect

on minority voters”).

        75.      Social scientists concluded that HB1355 resulted in a precipitous drop

in voter registrations leading into the 2012 elections, particularly among Black

voters. 14

        76.      Florida’s voting laws continue to show a particularized pattern of

disenfranchisement of voters. See Democratic Exec. Comm. v. Lee, 915 F.3d 1312,

1326-27 (11th Cir. 2019) (finding Florida’s signature match requirement likely

unconstitutional and upholding a district court injunction allowing up to 48 hours

for a voter to cure a signature mismatch); Rivera Madera v. Detzner, 325 F. Supp.


14
  Michael C. Herron and Daniel A. Smith, The Effects of House Bill 1355 on Voter Registration in Florida, 13 ST.
POL. & POL’Y Q. 279, 297 (2013).

                                                           50
     Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 51 of 121




3d 1269, 1278-84 (N.D. Fla. 2018) (requiring Florida to provide Spanish language

voting materials, as its failure to do so violated the Voting Rights Act); League of

Women Voters, 314 F. Supp. 3d at 1210 (finding Florida’s bar on use of university

or college campuses as early voting sites unconstitutional).

        77.      And when Florida’s citizens voted overwhelmingly to end felony

disenfranchisement—a relic of the Reconstruction Era that disproportionately

impacts Black and Latino voters—the Florida legislature quickly took steps to limit

the vote’s impact and preserve as much as possible the racially discriminatory

practice. Prior to 2019, Florida’s constitution permanently disenfranchised all

citizens who had been convicted of any felony offense unless the Clemency Board

restored their voting rights—making Florida one of only four states to impose a

lifetime voting ban for a felony conviction. Disenfranchisement based on criminal

conviction, which has been called the “new Jim Crow,” is “inextricably tied to the

United States’ history of racial discrimination,” and Florida adopted this

constitutional provision “in the post-Civil War era as a means to disenfranchise

former slaves who had been granted the right to vote under the Reconstruction

Amendments.” 15 By 2016, the provision disenfranchised an estimated 1.6 million

Floridians. In 2018, Florida voters addressed this longstanding discrimination by


15
  Dalia Figueredo, Affording The Franchise: Amendment 4 & The Senate Bill 7066 Litigation, 72 FLA. L. REV.
1135, 1136 (2020).

                                                          51
     Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 52 of 121




approving Amendment 4, which automatically restored voting rights to as many as

1.4 million Floridians who had completed the terms of their sentence.

        78.       The Florida legislature responded with SB 7066, prohibiting returning

citizens from voting unless they pay off all legal financial obligations imposed by a

court pursuant to a felony conviction, even if they cannot afford to pay. According

to a 2020 report issued by The Sentencing Project, nearly 900,000 Floridians who

would otherwise have been eligible to vote under Amendment 4 were

disenfranchised by the law. In all, more than 1.1 million Floridians are unable to

vote because they have felony convictions or owe court debts, making Florida the

nation’s disenfranchisement leader. Reportedly, about 15 percent of the state’s

Black voting-age population is disenfranchised because of a conviction history,

compared to about 6 percent for the state’s non-Black population. 16

        79.      Until very recently, the ability of Black voters and other qualified voters

in Florida to cast ballots was also threatened by unchecked discretion held by

election officials to reject vote-by-mail ballots from eligible voters deemed

“noncompliant.” As this Court has held, this absolute power to throw out votes was

facially unconstitutional because it unduly burdened the fundamental right of Florida




16
  Christopher Uggen et al., The Sentencing Project, Locked Out 2020: Estimates of People Denied Voting Rights
Due to a Felony Conviction 17 (Oct. 15, 2020), https://www.sentencingproject.org/wp-
content/uploads/2020/10/Locked-Out-2020.pdf#page=17.
                                                           52
     Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 53 of 121




citizens to vote and have their votes counted. See Democratic Exec. Comm. of Fla.

v. Detzner, 347 F. Supp. 3d 1017, 1022 (N.D. Fla. 2018) (“The precise issue in this

case is whether Florida’s law that allows county election officials to reject vote-by-

mail and provisional ballots for mismatched signatures—with no standards, an

illusory process to cure, and no process to challenge the rejection—passes

constitutional muster. The answer is simple. It does not.”), appeal dismissed as

moot, 950 F.3d 790 (11th Cir. 2020).

      80.      In sum, the Florida legislature has a long and sordid history of passing

legislation that is intended to disenfranchise or severely burden Black and Latino

voters. The enactment of disenfranchising legislation has frequently been in direct

response to successful efforts of Black and Latino voters to mobilize and turn out

for elections.

B.    Legislative History of SB 90

      81.      The Florida 2020 General Election was heralded for being one of the

smoothest elections in Florida’s history by state officials.

            • According to the Florida Association of Supervisors of Elections, “In

               2020, Florida was universally praised for our exemplary conduct of




                                              53
        Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 54 of 121




                    elections – from the very highest offices at the federal and state level to

                    our most important stakeholders, voters.” 17

               • According to Governor Ron DeSantis, the November 2020 General

                    Election in Florida was “the smoothest, most successful election of any

                    state in the country.” 18

               • According to Representative Blaise Ingoglia: “In [the] last election

                    cycle Florida administered one of the smoothest elections. It was

                    heralded as the standard on how elections should be run across the

                    United States.” 19

               • According to Secretary of State Laurel Lee, the 2020 General Election

                    in Florida “ran as smoothly as possible and inspired confidence on the

                    part of Florida’s voters.” 20




17
  Fla. Supervisors of Elections, Florida Supervisors of Elections Statement on PCB-PIE 21-05 (Mar. 22, 2021),
https://www.myfloridaelections.com/portals/fsase/Documents/Public%20Policy/FSE_Statement_032221.pdf.
18
  Press Release, Governor Ron DeSantis, Governor Ron DeSantis Highlights Proposed Legislation to Strengthen
Election Integrity and Transparency Measures (Feb. 19, 2021), https://flgov.com/2021/02/19/governor-ron-desantis-
highlights-proposed-legislation-to-strengthen-election-integrity-and-transparency-measures/.
19
     Fla. H.R. Comm. on Pub. Integrity and Elections (Apr. 19, 2021).
20
     Fla. S. Comm. on Ethics and Elections Hearing (Feb. 16, 2021).

                                                              54
           Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 55 of 121




            •     According to Senator Dennis Baxley: “We have a very high customer

                  satisfaction rate right now with Floridians on how the election was

                  run.” 21

            82.   Among other successes of the 2020 election in Florida, Black and

Latino voters achieved record turnout due to the massive investment of time and

resources by organizations such as Plaintiffs. A record 1.38 million Black voters

and 1.8 million Latino voters participated in the 2020 General Election.

            83.   In response to this unprecedented Black and Latino turnout, and in spite

of the fact that Florida’s election was well-administered, safe and secure, the Florida

legislature, with the support of Florida’s governor, began work to change Florida’s

election procedures to make it harder for Black and Latino persons to vote.

            84.   The bill that became SB 90 began as two separate bills to revise the

electoral code in the wake of the 2020 elections. SB 90 was introduced in the Florida

Senate on February 3, 2021, and HB 7041 was introduced in the Florida House of

Representatives March 23, 2021.

            85.   Throughout the debate on SB 90 and HB 7041, legislators were

expressly warned that the bills would create obstacles to voting and would suppress

votes, both generally and from Black and Latino voters in particular. It was thus



21
     Id.

                                                 55
           Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 56 of 121




foreseeable that SB 90 and HB 7041 would have a discriminatory impact on Black

and Latino voters. Specifically:

               • Senator Randolph Bracy warned his colleagues that Florida “has had

                   the worst record of voter suppression in the country by far,” and

                   characterized SB 90 as an effort by “a party that’s in control doing

                   whatever they can to keep it.” 22

               • Senator Bracy further warned that SB 90 “is clearly going to reduce

                   vote-by-mail in Democratic counties.” 23

               • Senator Perry Thurston described the bill as part of Florida’s “sordid

                   history of us trying to stop people from voting, trying to make it harder

                   for people to vote.” 24

               • The Florida Supervisors of Elections warned lawmakers that “several

                   of the proposed provisions in the bill will negatively impact the voter

                   experience” and that “calling for unnecessary election reforms . . . risks

                   destroying the voter confidence that we have worked so hard to earn.” 25




22
     Id.
23
     Id.
24
     Fla. S. Comm. on Rules Hearing (Apr. 14, 2021).
25
  Fla. Supervisors of Elections, Florida Supervisors of Elections Statement on PCB-PIE 21-05 (Mar. 22, 2021),
https://www.myfloridaelections.com/portals/fsase/Documents/Public%20Policy/FSE_Statement_032221.pdf.

                                                           56
         Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 57 of 121




            86.     Several legislators specifically advised their colleagues that the bills

were targeting voting practices increasingly relied upon by Black and Latino voters:

                  • Senator Bobby Powell advised the Senate Rules Committee that the

                    restrictions on voting by mail would impact Black voter turnout. 26

                  • Senator Lori Berman, during Senate floor debate on SB 90, cited

                    analysis of Florida voting data from the Stanford-MIT Health Elections

                    Project that concluded that Black voters were the group with the

                    greatest increase in mail voting in the 2020 elections, and warned that

                    the bill would have a “disparate impact on Black voters.” 27

                  • Senator Victor Torres warned that as a result of SB 90: “Seniors,

                    minority groups including those of the Latino community, and residents

                    who have physical disabilities will find more barriers to casting their

                    vote and less opportunities to participate in the election process.” 28

                  • Senator Gary Farmer told the Senate Committee on Ethics and

                    Elections that the identification requirements in SB 90 would




26
     Fla. S. Comm. on Rules Hearing (Apr. 14, 2021).
27
     Fla. S. Floor Debate (Apr. 22, 2021).
28
     Fla. S. Comm. on Ethics and Elections Hearing (Apr. 26, 2021).

                                                              57
           Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 58 of 121




                     disproportionately impact Black and Latino voters because they tend to

                     disproportionately lack the required identification. 29

                  • Representative Christopher Benjamin pointed out that the restrictions

                     on line warming and collecting ballots would have a disparate impact

                     on the Black community. 30

            87.      Numerous advocacy organizations also advised the legislature of the

discriminatory impact of the bill. For example:

                  • Ida V. Eskamani, on behalf of Plaintiff Florida Rising Together,

                     informed the Senate Government Oversight Committee that SB 90

                     represented “one of the most serious attempts to restrict the rights of

                     certain Americans to vote since the days of Jim Crow,” and described

                     the bill as “voter suppression” directed at “Seniors and veterans,”

                     “people with disabilities”, “folks with health ailments, and also folks

                     that are already marginalized.” 31

                  • LatinoJustice and Advancement Project wrote to the Florida Senate

                     April 26, 2021, advising that the proposals to require identification for

                     vote-by-mail applications, the restrictions on line warming, and the


29
     Id.
30
     Fla. H.R. Floor Debate (Apr. 28, 2021).
31
     Fla. S. Comm. on Gov’t Oversight and Accountability Hearing (Mar. 10, 2021).

                                                             58
           Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 59 of 121




                     restrictions on returning ballots would disproportionately impact Black

                     and Latino voters.

                  • Brad Ashwell of All Voting is Local testified that SB 90 “really can’t

                     be seen as anything other than an attack on voting rights” and pointed

                     out that “seniors and veterans with disabilities … will be

                     disproportionately impacted by this bill.” 32

                  • Carrie Boyd, of SPLC Action Fund, informed the Senate Rules

                     Committee that SB 90 “will undoubtedly make it extremely difficult for

                     older people and people with disabilities to vote.” 33

            88.      During the consideration of HB 7041, the House Public Integrity and

Elections Committee surveyed all 67 County Supervisors of Elections on key details

concerning the 2020 General Election with particular focus on practices that were

subsequently targeted in SB 90 and HB 7041, including voter registration, vote-by-

mail applications, use of secure drop boxes, and in-person voting. Specifically, on

February 24, 2021, Representative Erin Grall sent a survey to all Supervisors of

Elections seeking detailed data on certain election practices used during the 2020

elections. Upon information and belief, Representative Grall was heavily involved




32
     Id.
33
     Fla. S. Comm. on Rules Hearing (Apr. 14, 2021).

                                                       59
           Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 60 of 121




in the process of drafting SB 90 and HB 7041, considered and utilized the

information submitted by the Supervisors to target practices that had led to

unprecedented turnout by Black and Latino voters, and could readily predict that SB

90 would have a discriminatory impact.

            89.      In both the House and the Senate, legislators were presented with

amendments that would have reduced the racially discriminatory impact of SB 90.

The legislature rejected all these less discriminatory alternatives. For example:

                  • Senator Gary Farmer offered an amendment in the Senate Rules

                     Committee that would have deleted the ban on providing line

                     assistance, allowing the practice of “giving water or sustenance to those

                     who are waiting in line.” 34

                  • Representative Omari Hardy offered an amendment allowing voters to

                    use their name, address, and date of birth to obtain a mail ballot. 35

                  • Representative Dotie Joseph offered an amendment to allow completed

                    ballots to be returned by anyone registered to vote at the same address

                    as the voter. 36




34
     Id.
35
     Fla. H.R. Floor Debate (Apr. 27, 2021).
36
     Fla. H.R. Floor Debate (Apr. 29, 2021).

                                                     60
           Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 61 of 121




                  • Representative Anna Eskamani offered an amendment that would have

                     allowed line warming by volunteers with a nonprofit organization or

                     civic group. Another amendment would have relaxed the restrictions

                     on returning sealed, completed, mail ballots. 37

                  • Several amendments were offered to reduce the restrictions on secure

                     drop boxes.

All of these amendments were defeated.

            90.      The Florida legislature’s decision to change Florida’s election laws,

despite the fact that those laws yielded a safe and secure 2020 election, and to reject

less discriminatory alternatives to those changes, was not made in a vacuum.

Legislatures across the country, particularly legislatures with Republican majorities,

began in the immediate aftermath of the 2020 election to debate new laws that would

make voting more difficult, particularly for Blacks, Latinos, and other minorities.

The backdrop for these efforts was false accusations and wild conspiracy theories

that spread both during and after the 2020 November election, almost all of which

were aimed at disputing the validity of votes made in Black, Latino, and other

minority communities.




37
     Id.

                                                     61
           Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 62 of 121




            91.     Florida was no exception. The Florida legislature hurriedly began to

develop SB 90 notwithstanding that Donald Trump won Florida and in the absence

of any credible allegations of voter fraud in the state. Indeed, the sponsors of SB 90

explicitly stated that the bill was motivated, not by issues that arose in the 2020

Florida election, but by unsupported concerns about election procedures in other

parts of the country. Senator Baxley stated at one hearing that “We are doing this

bill because it becomes clear as you look across the country that there is a lot of

confusion from many people on different fronts.” 38 Senator Baxley added “We had

a lot of things happening across the country this year for whatever reasons.” 39

During full Senate consideration of SB 90, Senator Baxley explained that the bill

was needed even in the absence of any Florida-specific issues to address “some

[issues] going on around the country, different places, and we want to be proactive

and prevent things from going awry, rather than waiting to have some kind of

debacle to recover from.” 40

            92.     Throughout the debate and enactment of SB 90, bill sponsors struggled

to justify making sweeping changes to Florida’s election code, while rejecting

proposed less discriminatory amendments to the legislation. For example:


38
     Fla. S. Comm. on Rules Hearing (Apr. 14, 2021).
39
     Id.
40
     Fla. S. Floor Debate (Apr. 22, 2021).

                                                       62
           Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 63 of 121




                  • Bill sponsors were not able to identify any specific evidence of abuses

                     or voter fraud that the provisions of SB 90 or HB 7041 were designed

                     to address.

                  • Defendant Secretary of State Laurel Lee testified before the Senate

                     Committee on Ethics and Elections that she was unaware of any

                     examples of a vote-by-mail ballot being sent to the wrong individual

                     who used the ballot to vote. 41

                  • When challenged to identify “anybody doing irregularities to

                     necessitate this bill,” Senator Baxley did not offer any examples of such

                     irregularities. 42

                  • When asked by Senator Linda Stewart “have we ever had any

                     widespread issues with voter fraud on the vote-by-mail ballots,”

                     Senator Baxley conceded that “I don’t know of widespread

                     complaints.” 43

            93.      Senator Baxley similarly conceded that there is no problem with

security of election drop boxes requiring a legislative remedy. Senator Baxley,

asked to identify “a single instance of a VBM drop box being tampered with,”


41
     Fla. S. Comm. on Ethics and Elections Hearing (Feb. 16, 2021).
42
     Id.
43
     Fla. S. Comm. on Gov’t Oversight and Accountability Hearing (Mar. 10, 2021).

                                                              63
           Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 64 of 121




responded: “I’m not trying to present a case that there’s a problem” and “I’ve never

made the case that there’s box tampering.” 44

            94.    Indeed, Senator Baxley essentially conceded that SB 90 was aimed at

purely hypothetical problems. During one Committee hearing, Senator Randolph

Bracy held a colloquy with Senator Baxley to try to clarify Senator Baxley’s position

on the need for SB 90:

            Senator Bracy:

            “I just want to clarify that you’re saying that you agree that there is
            not a problem. There never has been. That is what the supervisors of
            elections have said and yet you believe we need to change. Make
            these changes to drop boxes and the voting hours because of what
            could happen. Even though there never had been a problem in the
            history of this state when it comes to drop boxes. I just want to clarify
            that is what you’re saying.”

            Senator Baxley:

            “Substantively, yeah.” 45

            95.    Representative Blaise Ingoglia, the lead House sponsor of HB 7041,

who represents portions of Hernando County, similarly admitted that he knew of no

instances of voter fraud, but was in favor of SB 90 regardless of the facts. When

asked if there was illegal ballot collection in Florida, Representative Ingoglia stated




44
     Fla. S. Comm. on Rules Hearing (Apr. 14, 2021).
45
     Id.

                                                       64
     Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 65 of 121




“I don’t know, but I’m sure it was going on.” Representative Ingoglia went on to

state that “Just the fact that they weren’t caught doesn’t necessarily mean that it’s

not happening.” 46

        96.      Over the last decade, Florida has experienced almost no voter fraud.

According to the Heritage Foundation, since 2010, there have been only seventeen

(17) criminal convictions, one (1) official finding and one (1) civil penalty for

election fraud. 47 Since 2010, almost 49 million ballots have been cast, resulting in

a fraud rate of 0.00000035%. Not a single instance of voter fraud has been

documented in Florida in the 2020 election.

        97.      In fact, the only substantiated allegation of fraud connected with the

2020 election stems from the arrest of former Republican Senator Frank Artiles,

“accused of recruiting and paying a no party candidate in Miami-Dade’s Senate

District 37 to siphon votes away from the Democratic candidate”—a type of fraud

SB 90 does virtually nothing to address. 48

        98.      The House Public Integrity and Elections Committee survey (discussed

above) collected data from all 67 County Supervisors of Elections to obtain their


46
  Patricia Mazzei & Nick Corasaniti, Florida Republicans Pass Voting Limits in Broad Elections Bill, N.Y. TIMES
(Apr. 29, 2021), https://www.nytimes.com/2021/04/29/us/politics/florida-voting-rights-bill.html.

 The Heritage Found., Election Fraud Cases, https://www.heritage.org/voterfraud/search?state=FL (last visited
47

May 17, 2021).
48
  Lawrence Mower, Mail Ballots, Drop Boxes Targeted In Voting Bill Passed By Legislature, MIAMI HERALD (Apr.
29, 2021), https://www.miamiherald.com/article251051919.html.

                                                           65
        Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 66 of 121




assessment of suspected voter fraud in Florida. The SOEs reported 386 suspected

cases of voter fraud over the last four years, estimated to constitute a rate of possible

fraud of 0.0001%. 49 In contrast, in Pinellas County alone, approximately 28,000

voters lack a driver’s license, state ID card, or social security number on file in the

voter registration system. 50 SB 90 precludes all of these voters from obtaining a

mail ballot.

C.         SB 90 Was the Culmination of a Flawed and Rushed Process

           99.      SB 90 was enacted as a result of a rushed process that afforded little

opportunity for public participation.

           100. Despite the fact that the legislature met during a time of COVID

restrictions, neither the House nor the Senate allowed members of the public to

testify remotely from their homes. Members of the public were required to travel to

the Leon County Civic Center and testify from a remote viewing room. During

hearings in both Chambers, time for public comment was severely limited. For

example, public comment during the Senate Rules Committee consideration of SB

90 was limited to one minute per commenter, with members of the public abruptly




49
     Fla. S. Floor Debate (Apr. 21, 2021).
50
  Mitch Perry, In St. Pete, Voting And Civil Rights Advocates Speak Out Against Florida Elections Bill, BAY NEWS
9 (May 11, 2021), https://www.baynews9.com/fl/tampa/politics/2021/05/11/voting-and-civil-rights-advocates-
speak-out-against-florida-elections-bill; Fla. S. Comm. on Rules Hearing (Apr. 14, 2021).

                                                           66
           Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 67 of 121




cut off when their minute expired. 51 Ida Eskamani, commenting on behalf of

Plaintiff Florida Rising Together, was among the witnesses cut off after one minute

of testimony. 52 At the Hearing of the House Committee on State Affairs on April

19, 2021, debate on the bill was limited to 30 seconds per member, and no live public

testimony was permitted at all. 53

            101. The final days of the passage of SB 90 gave way to a chaotic process

that allowed little time for public testimony or for legislative consideration. For

example, at 1:33am on April 27, 2021, Rep. Ingoglia introduced a “strike all”

amendment to SB 90 to be considered on the House Floor, essentially replacing the

entirety of SB 90 with new and expanded text. This amendment was considered and

adopted that same day. The debate was so rushed that legislators were afforded only

a few minutes to introduce, explain, debate and vote on each proposed amendment. 54

Representative Omari Hardy said of this rushed process:

            “It’s very interesting that we should be given just five minutes to
            open, question, debate, and close amendments on this bill which is
            about the heart of our democracy in this state, one of the most
            important states in the United States of America. I can’t begin my
            discussion of this amendment without expressing how I feel about
            having this debate essentially canceled or truncated because we
            happened to have filed lots of amendments on this very objectionable

51
     Fla. S. Comm. on Rules (Apr. 14, 2021).
52
     Id.
53
     Fla. H.R. Comm. on State Affairs (Apr. 19, 2021).
54
     Fla. H.R. Floor Debate (Apr. 27, 2021).

                                                         67
           Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 68 of 121




            piece of legislation.” 55

            102. The House passed an amended version of SB 90 on April 28, and

formally sent it to the Senate for consideration. On April 29, the Senate considered

another “strike all” amendment offered by Senator Hutson; the amendment was

passed by the Senate a few hours later.

            103. When the House considered the Senate bill on April 29, 2021, it had

little time to review a bill that contained significant changes. Representative Tracie

Davis pointed out that there had been “less than three hours” to review “a 48 page

document.” 56 Representative Joseph Geller observed that members “barely know

what’s coming back” in the Senate bill, and asserted that “The Senate sends some

stuff over. We barely have time to find out what it is, whether it’s right, whether it’s

a good idea.” 57 Representative Geller said that most members had no idea what was

in the bill they were preparing to vote for.

            104. The bill passed the House April 29 after one hour of debate, and was

signed by the Governor May 6.




55
     Id.
56
     Fla. H.R. Floor Debate (Apr. 29, 2021).
57
     Id.

                                               68
        Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 69 of 121




D.         The Impact of SB 90

           105. SB 90 includes numerous provisions that impact or burden the right to

vote, and particularly the right to vote of historically disenfranchised voters and

disabled voters. This Complaint challenges five of these provisions: (i) the Secure

Drop Box Restriction; (ii) the Voter Registration Delivery Restriction; (iii) the Voter

Registration Disclaimer; (iv) the Vote-By-Mail Application Restriction; and (v) the

Line Warming Restriction.

           106. Secure Drop Box Restriction. SB 90 significantly restricts the use of

secure drop boxes for early return of mail ballots.

           107. Voting via secure drop boxes in the November 2020 General Election

was widely praised as a core element of an efficiently run election. Defendant

Secretary of State Laurel Lee testified to the Senate Committee on Ethics and

Elections that one of the elements of the success of the 2020 General Election was

informing voters concerned that their ballots might not arrive in time to be counted

if sent by regular mail that “if they were concerned that they’d waited too long, they

could drop them off, that there were multiple methods to return those ballots.” 58

According to Craig Latimer, the President of the Florida Supervisors of Elections:

“In 2020 our voters overwhelmingly appreciated the peace of mind that came from



58
     Fla. S. Comm. on Ethics and Elections Hearing (Feb. 16, 2021).

                                                              69
        Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 70 of 121




dropping their mail ballot off in a secure drop box, because they knew that by using

the drop box instead of a mailbox, their ballot would be received on time.” 59

           108. Of the 4.85 million mail ballots cast in Florida in 2020, approximately

31 percent (1.5 million) were cast in secure drop boxes. 60

           109. According to Mark Earley, Supervisor of Elections of Leon County,

“Supervised drop boxes are the gold standard of the chain of custody for receiving

voter ballots.” 61

           110. The reliance on secure drop boxes in the 2020 election was of particular

significance and importance to the Black and Latino communities. In the November

2020 General Election, Floridians voted by mail in record numbers. Of 11.1 million

votes cast, 4.85 million were cast by mail, a record in percentage and in absolute

numbers of votes. Approximately 550,000 Black voters and 740,000 Latino voters

voted by mail in the 2020 election, and a large percentage of these ballots were

returned to drop boxes.

           111. The widespread use of mail voting, and in particular the use of secure

drop boxes, was recognized as a major factor that helped reduce the long lines at


59
  Lawrence Mower, Election Supervisors Say New Florida Law Makes It Harder To Use Mail Ballots, Drop Boxes,
MIAMI HERALD (Apr. 30, 2021), https://www.miamiherald.com/news/politics-government/state-
politics/article251063359.html.
60
  Fla. Supervisors of Elections, Florida Supervisors of Elections Statement on PCB-PIE 21-05 (Mar. 22, 2021),
https://www.myfloridaelections.com/portals/fsase/Documents/Public%20Policy/FSE_Statement_032221.pdf.
61
     Fla. S. Comm. on Gov’t Oversight and Accountability Hearing (Mar. 10, 2021).

                                                             70
        Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 71 of 121




polling places on election day in Black and Latino communities, a problem widely

noted in the 2016 and 2018 elections. For example, according to Representative

Christopher Benjamin, “in 2020, we had unprecedented numbers of Black voters

participate in our elections. They used drop boxes. . . We used people to assist our

elderly in getting their votes to the drop boxes or getting them to the polls. . . we

know that [restricting drop boxes] will have a disparate impact on folks like me.” 62

           112. Prior to enactment of SB 90, Florida law required SOEs to allow voters

to return their mail ballots to secure drop boxes “at the main office of the supervisor,

at each branch office of the supervisor and at each early voting site.” Fla. Stat.

§ 101.69(2) (2020).

           113. Supervisors also had the discretion to place secure drop boxes at any

other site that could qualify as an early voting site—such as a city hall, permanent

public library facility, fairground, civic center, courthouse, county commission

building, stadium, convention center, government-owned senior center, or

government-owned community center—provided that any such site be staffed by the

supervisor’s office or by a law enforcement officer. Id.

           114. Prior to enactment of SB 90, Supervisors had the discretion to allow

access to secure drop boxes 24 hours a day. Moreover, drop boxes were available



62
     Fla. H.R. Floor Debate (Apr. 28, 2021).

                                               71
           Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 72 of 121




the Sunday before election day, a critical day for early voting, and a boon to voters

who wanted to cast a mail ballot and be confident that their ballot would arrive in

time to be counted.

            115. SB 90 made several changes to restrict the use of secure drop boxes.

For example, SB 90 requires election supervisors to operate most drop boxes only

during the hours of operation for in-person early voting, see Fla. Stat. Ann.

§ 101.69(2)(a) (West 2021), which is between 8 and 12 hours a day. Counties may

only make a secure drop box available for voting outside of early voting hours if the

drop box is at the Supervisor’s main office or permanent branch office. See id. Since

most counties only have a single such office, this means that most counties will have

only a single drop box available beyond early voting hours.

            116. This is particularly burdensome for voters who cannot get time off of

work to vote, since they may be unable to access the drop box during business hours.

As stated by Representative Patricia Williams, the Secure Drop Box Restriction and

other provisions of SB 90 “deter[] people of color from voting. Number one,

because we work more, our hours are longer. . . The number of hours we work,

because of the drop box that would not be there 24 hours as it normally would be,

that deters us from voting.”63



63
     Id.

                                               72
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 73 of 121




      117. SB 90 also prohibits election supervisors from operating drop boxes on

the Sunday before election day, unless they elect to also have early voting on that

Sunday or to divert staff to monitoring drop boxes at SOE offices during the critical

final preparations for election day. Fla. Stat. Ann. § 101.69(2)(a) (West 2021); see

Fla. Stat. § 101.657(1)(d) (2020).     This restriction will significantly diminish

programs like those of Plaintiff Equal Ground, which engages in “Souls to the Polls”

campaigns on the Sunday before Election Day to encourage people to drop their

ballots in secure drop boxes after Sunday church services.

      118. Also, SB 90 requires that all secure drop boxes be “monitored in person

by an employee of the supervisor’s office.” Fla. Stat. Ann. § 101.69(2)(a) (West

2021). As a practical matter, this will severely limit the number of drop boxes

available to voters, due to the costs of continuously staffing drop boxes. Plaintiff

Hispanic Federation predicts that having fewer drop boxes with more limited hours

of operation will exacerbate long wait times in Latino precincts at early voting sites

and on election day.

      119. If any supervisor leaves a drop box accessible for ballot receipt other

than in the manner prescribed by SB 90, the supervisor is subject to a civil penalty

of $25,000. Fla. Stat. Ann. § 101.69(3) (West 2021). The Division of Elections,

tasked with providing “administrative support” to Defendant Lee “to ensure that



                                             73
        Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 74 of 121




Florida has fair and accurate elections,” 64 is authorized to enforce the penalty

provision. Id.

           120. SB 90’s restrictions will discourage the use of drop boxes, defeating

their purpose of reducing the volume of in-person voters crowding into early voting

sites and reducing hours-long lines on Election Day.

           121. The Secure Drop Box Restriction imposes a particular burden on voters

of color and others who disproportionately rely on secure drop boxes to vote after

work, to vote on the Sunday before Election Day, or to avoid disproportionately long

lines at their local precincts during in-person voting. The use of drop boxes has

become increasingly important as the mail service becomes less reliable, particularly

in communities of color. As Representative Geraldine Thompson, a Black member

of Florida’s House, observed: “[B]ecause it was people like me who used drop boxes

in the last election more than they ever had and who made their voices heard, we are

today considering a bill that would restrict the use of drop boxes.” 65

           122. During the legislative debate over SB 90, the bill’s lead sponsor

confirmed the absence of any legitimate justification for the restrictions on secure

drop boxes: “I’m not trying to present a case that there’s a problem” and “I’ve never



64
  Fla. Dep’t of State, Div. of Elections, About Us, https://dos.myflorida.com/elections/about-us/ (last visited May
17, 2021).
65
     Fla. H.R. Floor Debate (Apr. 28, 2021).

                                                              74
        Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 75 of 121




made the case that there’s box tampering.” 66 No state interest outweighs the burden

on voting imposed by the Secure Drop Box Restriction.

           123. Voter Registration Delivery Restriction. Section 7 of SB 90 imposes

new requirements and restrictions on organizations that conduct third-party voter

registration drives.

           124. Independent voter registration organizations, like Plaintiffs Florida

Rising Together, Equal Ground, Hispanic Federation, Poder Latinx, and Mi Familia

Vota Education Fund have engaged in extensive voter registration drives in recent

years, and particularly during the 2018 and 2020 General Elections.

           125. These voter registration efforts are particularly important to reaching

historically disenfranchised voters, including Black and Latino voters, and helping

them exercise their right to vote. An analysis of aggregate voter registration data

from the Division of Elections shows that when third-party voter registration activity

increases in relation to other registration activity, the proportion of newly registered

Floridians who are Black also increases.

           126. In part as a result of these efforts, voter registration among Florida’s

Black and Latino voters has risen significantly over the last several years,

culminating in a record turnout in the 2020 General Election.



66
     Fla. S. Comm. on Rules Hearing (Apr. 14, 2021).

                                                       75
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 76 of 121




      127. Section 7 of SB 90 is a marked departure from standard practice in

Florida. Prior to 2006, Florida did not regulate the activities of third-party voter

registration organizations at all. After Florida started regulating the activities of

independent voter registration organizations, it required such organizations to

register with the Division of Elections and provide information on their officers,

registered agents, and the individuals registering voters for the organization,

including those individuals’ names, permanent addresses, and any temporary

addresses. See Fla. Stat. § 97.0575(1)(a)-(c) (2020).

      128. Prior to SB 90, organizations that conducted voter registration drives

could generally deliver applications to any Supervisor of Elections. Florida’s

statewide voter registration system (“FVRS”) permits any Supervisor to enter a voter

registration into the system regardless of whether the applicant resides in that

Supervisor’s county. The Supervisor in the county where the applicant resides can

then access that registration and can conduct the required address, identity, and other

verifications, and then mail the applicant a disposition notice.

      129. SB 90 imposes a series of changes that will drastically chill the efforts

of organizations to register new voters, in particular Black and Latino voters. SB 90

severely penalizes the failure to meet new requirements added to Fla. Stat.

§ 97.0575(3)(a) that require that an organization (i) deliver a completed registration

to the County SOE where the applicant resides or to the Division of Elections (ii)
                                             76
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 77 of 121




within “14 days after complet[ion] by the applicant, but not after registration closes

for the next ensuing election.” Fla. Stat. Ann. § 97.0575(3)(a) (West 2021).

      130. Section 7, for the first time, imposes fines for even the inadvertent

delivery of a voter registration application to the wrong location. Under Section 7,

if a third-party voter registration organization delivers a voter registration

application to a Supervisor for a county other than the one in which the applicant

lives, even inadvertently, it is subject to a fine ranging from $500 to $1000 per

misdelivered application (with a cap of $1000 in fines per calendar year). Individual

voters are not subject to SB 90’s requirement to deliver their voter registration

application to their county of residence.           An individual’s voter registration

application will be processed regardless of which Supervisor the individual submits

the application to, and the voter is subject to no fines or other penalties for delivering

their application to a Supervisor who is not their own. Fla. Stat. § 97.053(1) (2020)

(“Voter registration applications … must be accepted in the office of any supervisor,

the division, a driver license office, a voter registration agency, or an armed forces

recruitment office when hand delivered by the applicant or a third party during the

hours that office is open or when mailed.”) Moreover, individuals may deliver third-

party voter registration applications on behalf of specified family members to any

Supervisor without any risk of fines or penalties. Fla. Stat. § 97.021(40)(a) (2020).



                                               77
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 78 of 121




      131. Organizations such as Plaintiffs frequently conduct voter registration

drives that reach voters from many counties in a single event. For example, Plaintiffs

Florida Rising Together, Hispanic Federation and UnidosUS conduct voter

registration drives on college campuses, which can reach students from all over the

state of Florida, many of whom choose to register at their home addresses. In

addition, Plaintiff Florida Rising Together conducts voter registration at concerts

and sporting events, Plaintiff Faith in Florida conducts voter registration at large-

scale food and clothing bank events, and Plaintiffs Hispanic Federation and

UnidosUS conduct voter registration at cultural festivals, including but not limited

to Puerto Rican Day parades, all of which draw participants from across the state.

      132. These organizations collect and submit thousands, and sometimes tens

of thousands, of registration applications each year. It is extremely difficult, if not

impossible, to ensure that no applications are inadvertently sent to the wrong county

when processing a high volume of applications within the short timeframes needed

to ensure voters are timely registered. Plaintiffs such as Poder Latinx often submit

voter registration applications in different counties that share zip codes, which

further complicates the process they must use to sort and submit these forms under

SB 90’s Voter Registration Delivery Restriction.

      133. The requirement to sort registration forms and mail them to many

different counties will impose additional burdens and costs on voter registration
                                             78
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 79 of 121




organizations, impairing their ability to register voters. More significantly, the risk

of a substantial fine if an organization misdelivers even a single application poses a

serious threat to these organizations’ ability to conduct voter registration activities

at all. The deterrent effect of the Voter Registration Delivery Restriction will be

greatest on smaller organizations that cannot afford to risk liability for $500 per

application submitted to the wrong county.

      134. For example, this provision has forced Plaintiff Equal Ground to

suspend their voter registration operations and will expose them to significant costs

and risks should they resume registering voters going forward. Under the prior law

governing third-party voter registration drives, after they have completed their own

quality control process, Equal Ground’s local managers would drop off collected

applications by hand at the nearest Supervisor of Elections office. Delivery by hand

ensures that the applications are delivered on time, which eliminates the risk that

Equal Ground will inadvertently violate Florida’s prompt delivery requirements due

to postal service issues outside of its control as well as ensure the security of the

voter registration application and the information contained therein. Additionally,

Equal Ground delivers applications by hand because mailing the applications by

certified mail, which is necessary to increase the likelihood that applications are

timely delivered and are not lost, is prohibitively expensive.



                                             79
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 80 of 121




      135. SB 90’s Voter Registration Delivery Restriction will force Equal

Ground’s staff to drive potentially hundreds of miles across the state to each county

where the voters reside on at least a bi-weekly basis to deliver their applications.

Equal Ground does not have the resources to pay staff to do this. Instead, if it wants

to continue its voter registration drives, Equal Ground will be forced to rely on the

postal service, which is less reliable and could expose the organization to fines for

late delivery or worse, result in lost or misdelivered applications. Moreover, even

herculean efforts to comply with the Voter Registration Delivery Restriction will not

avoid the potential for fines should Equal Ground fail to correctly sort all of the

applications it collects.

      136. To avoid the costs of complying with the Voter Registration Delivery

Restriction, many organizations will limit their voter registration activities. For

example, they may conduct drives that are limited only to residents of a single

county, causing them to turn away prospective voters who reside elsewhere. Some

organizations may eliminate their voter registration activities altogether.

      137. The effect of the Voter Registration Delivery Restriction will be to

reduce the availability of a voter registration option that is disproportionately used

by Floridians of color to register to vote. By imposing requirements that will cause

organizations such as Plaintiffs to eliminate or scale back their voter registration



                                             80
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 81 of 121




efforts, voters in communities of color will have reduced opportunities to register to

vote.

        138. The state has offered no legitimate basis for the Voter Registration

Delivery Restriction. During the legislative debates, no evidence was presented that

allowing delivery of out-of-county voter registration applications to the nearest

Supervisor’s office imposed significant burdens on Supervisors or the voter

registration system. Moreover, no evidence was offered that would justify the

disparate requirements and penalties imposed on the delivery of voter registration

applications that depend on the identity of the individual or entity delivering them.

        139. Voter Registration Disclaimer. Section 7 of SB 90 further requires

third-party voter registration organizations to inform registrants that their

registrations may not arrive on time to enable them to vote, a disclaimer that is

intended to and will have a chilling effect on third-party voter registration

organizations.

        140. Specifically, SB 90 requires the organization to (i) inform the applicant

that the organization might not deliver the completed application on time; and (ii)

inform the applicant of other ways to register to vote. See id.

        141. These compelled statements, forcing the organization to suggest that it

may not return the registrations on time, directly discourage the activity of such

organizations and represent a marked departure from what was standard practice in
                                             81
        Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 82 of 121




Florida.         Prior to 2006, Florida did not regulate the activities of third-party

registration organizations at all, and when it started regulating the activities of

independent voter registration organizations in 2006, it did not mandate any

particular language that must be provided to a prospective registrant.

           142. During the debate on SB 90, legislators were advised of the impact of

this forced disclaimer. Representative Geraldine Thompson informed the House of

Representatives that “[W]e’re shaking confidence in voter registration by having to

inform people that the ballot might not get there in time.” 67

           143. Senator Shevrin Jones, during Senate floor debate on SB 90, advised

that this provision “will likely have a chilling effect on the willingness of potential

electors to participate in voter registration drives.”      Senator Jones offered an

amendment striking this language, specifically informing his colleagues that “we

know that minorities are more likely to vote through third party voter organizations.”

The amendment was defeated. 68

           144. Vote-By-Mail Application Restriction. Section 24 of SB 90 imposes

a series of restrictions on requesting mail ballots.




67
     Fla. H.R. Floor Debate (Apr. 28, 2021).
68
     Fla. S. Floor Debate (Apr. 22, 2021).

                                                82
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 83 of 121




      145. The legislature, after years of making voting by mail easier, enacted

these new restrictions after an election in which Black and Latino voters made

unprecedented use of mail ballots—specifically, 40 percent of Black voters voted by

mail in the 2020 election, double the percentage from 2016, and Latino voters almost

doubled their use of mail ballots over the same period from 26.7% in 2016 to 42.1%

in 2020.

      146. Section 24 represents a marked departure from what was standard

practice in Florida. Florida law has permitted voting by mail for over a hundred

years. For several decades prior to SB 90, a voter could request a vote-by-mail ballot

by phone, by mail, or in person, without providing identification. See Fla. Stat.

§ 101.62(1)(a)-(b) (2020). A written request with a signature was required if the

voter was requesting that the ballot be sent to an address other than the one at which

they were registered. See id. § 101.62(1)(b). Identification was needed only when

a voter directed the SOE to accept a request by a member of the voter’s immediate

family or a legal guardian, in which case the application had to contain the voter’s

name, address, and date of birth, and the requestor’s name, address, driver’s license

number if available, and the requestor’s relation to the voter. See id.

      147. Similarly, prior to the enactment of SB 90, vote-by-mail ballots, once

returned, were checked by the SOE or the County Canvassing Board (“CCB”) to

verify that the signature on the vote-by-mail ballot matched the signature in the
                                             83
        Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 84 of 121




registration books and that the voter was “duly registered in the County.” Fla. Stat.

§ 101.68(2)(c)(1) (2020). If the SOE or the CCB found that a signature was missing

or did not match the signature on file, the SOE notified the voter and the voter had

an opportunity to provide a cure affidavit with a valid signature and one of several

forms of identification. Fla. Stat. § 101.68(4)(a)-(d) (2020).

           148. The processes for applying for and reviewing vote-by-mail ballots were

praised widely by the Secretary of State and Florida lawmakers as an essential

element of the success of the 2020 Elections in Florida. Defendant Secretary of State

Lee testified to the Senate Committee on Ethics and Elections that the signature

match is “to verify that their ballot is coming from the intended voter,” that the

number of signature mismatches was “very low,” and that the very low number was

“a credit to the work” of the Supervisors of Elections. 69 Moreover, for the past

several years, the Secretary of State has offered training on signature matching to

local officials to ensure it is conducted in a rigorous and objective manner. Secretary

Lee did not identify any issue or problem with voting by mail that would require

additional restrictions or precautions.

           149. For the first time since Florida eliminated its requirement that requests

for mail ballots be notarized or witnessed in 1975, SB 90 imposes onerous



69
     Fla. S. Comm. on Ethics and Elections Hearing (Feb. 16, 2021).

                                                              84
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 85 of 121




identification requirements. Under Section 24 of SB 90, both the voter seeking a

vote-by-mail ballot and anyone making a request for a vote-by-mail ballot on behalf

of the voter must provide their Florida driver’s license number, their Florida

identification card number, or the last four digits of the voter’s and the requestor’s

social security numbers. See Fla. Stat. Ann. §§ 101.62(1)(b), (3) (West 2021). SB

90 requires SOEs to verify that the information provided with a vote-by-mail request

matches the information in the county’s voter registration records.        See id. §

101.62(1)(b). SB 90 expressly bars SOEs from providing vote-by-mail ballots to

any voter unless these requirements are satisfied. See id. § 101.62(7).

      150. These added requirements for voters to provide identifying

information, and for SOEs to verify the identification, are completely unnecessary

and will lead to the arbitrary rejection of mail ballot requests. There has been no

evidence of fraud or abuse from voters using vote-by-mail ballots, and no evidence

of individuals impersonating other voters to obtain a vote-by-mail ballot—the

specific kind of abuse that imposing this ID requirement or signature match

requirement would theoretically address. At numerous times during the hearings

and floor consideration of SB 90, bill sponsors—pressed on whether they were

aware of any abuses or irregularities related to voting by mail in 2020—could

identify no such instances. During a Senate Ethics and Elections Committee hearing,

Brad Ashwell, Florida State Director of All Voting is Local, specifically challenged
                                             85
           Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 86 of 121




the lead sponsor of SB 90, Senator Baxley, to “point out anybody doing irregularities

to necessitate this bill.” 70 Senator Baxley failed to identify any specific instances of

irregularities. Florida Secretary of State Laurel Lee, in her testimony before the

Senate Committee on Ethics and Elections, stated she was not aware of any abuse

with respect to mail ballots. 71

            151. The Vote-By-Mail Application Restriction will prevent many voters in

Florida from obtaining a vote-by-mail ballot, because many voters in Florida

registered to vote without providing either a driver’s license or ID card number or a

social security number, and lack those documents. Other voters will be barred from

obtaining a vote-by-mail ballot because they do not remember the document that

they used when registering to vote. For example, a new Florida voter may register

using a social security number before obtaining a driver’s license or ID card in the

state. Many years later, when applying for a vote-by-mail ballot, if that voter

supplies her subsequently obtained driver’s license number, the request will be

rejected. SB 90’s ID requirement for requesting a vote-by-mail ballot will impose

an unnecessary burden on voting for all voters, but will have a disproportionate

effect on voters of color.




70
     Fla. S. Comm. on Ethics and Elections Hearing (Feb. 16, 2021).
71
     Id.

                                                              86
     Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 87 of 121




        152. Given the extensive reporting on the increasing use of mail ballots by

Black and Latino voters during and after the 2020 election, the Florida legislature

was aware of the increased use of mail ballots by Black voters, and was aware that

imposing restrictions on mail ballots would likely impact Black voter participation.

And the legislature was aware that the identification requirements pose a particular

burden on voters who lack these forms of ID, including Black and Latino voters.

According to the 2012 American National Elections Study, Black and Latino voters

are more than twice as likely to lack photo IDs than white voters. Black voters are

less likely to have a driver’s license or a state identification. Throughout Florida,

tens of thousands of voters lack photo IDs or social security numbers, and these

voters are disproportionately Black and Latino. In Pinellas County alone, 28,000

voters lack identification or social security numbers. 72 Under the Vote-By-Mail

Application Restriction, these voters will be unable to obtain vote by mail ballots.

        153. Line Warming Restriction. Section 29 of SB 90 in effect criminalizes

the practice of providing food, water, language assistance, and other assistance to

voters waiting in line to vote. Frequently, lines for early and in-person voting are

significantly longer in Black and Latino communities, and long lines both burden




72
  Mitch Perry, In St. Pete, Voting and Civil Rights Advocates Speak Out Against Florida Elections Bill, Bay News 9
(May 11, 2021), https://www.baynews9.com/fl/tampa/politics/2021/05/11/voting-and-civil-rights-advocates-speak-
out-against-florida-elections-bill; Fla. S. Comm. on Rules Hearing (Apr. 14, 2021).

                                                            87
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 88 of 121




and deter voters. In response, many organizations, including Plaintiffs Hispanic

Federation, Faith in Florida, and Sant La, have provided nonpartisan support to

individuals waiting in line in Black and Latino communities to encourage them to

remain in line and vote. The restrictions in Section 29 criminalize this activity and

will result in fewer Black and Latino voters casting their ballots.

      154. Plaintiff Hispanic Federation has since 2018 and Plaintiff Faith in

Florida has since 2012 engaged in nonpartisan efforts to support and encourage

voters waiting in extended lines to remain in line. These activities, commonly

referred to as “Line Warming,” have included providing food, water, chairs,

umbrellas and other services. Hispanic Federation and Plaintiff Sant La have also

offered language assistance in one or more recent elections to voters seeking

assistance, waiting in polling place lines, or seeking to submit a completed ballot at

a drop box. In the 2020 General Election, Plaintiff Faith in Florida engaged in line

warming activities such as providing food and water to voters to alleviate their

exhaustion while waiting in particularly long lines at polling places. In prior years,

Plaintiff Faith in Florida provided voters with ponchos and umbrellas to encourage

voters to remain in line in rainy conditions. In 2020, Plaintiff Equal Ground’s get

out the vote efforts included bringing people to the polls as well as providing food,

water, and entertainment for voters waiting in line at polling places. In prior

elections, Plaintiff Hispanic Federation provided entertainment for families with
                                             88
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 89 of 121




children, snacks, soft drinks, water, and phone charge stations to encourage voters

to remain in line to vote. Plaintiff Poder Latinx’s election protection program also

includes line warming activities such as providing “Know Your Rights” information

to voters, handing out food and drinks to voters waiting in line, and providing

assistance to voters with a special focus on assisting Spanish-language dominant

voters. During the 2020 elections, Plaintiff Mi Familia Vota Education Fund also

engaged in line warming activities by encouraging voters to remain in line to

exercise their right to vote, and even partnered with different local restaurants to

provide food and beverages to individuals facing lines with wait times of upwards

of two hours.

      155. Section 29 of SB 90 represents a marked departure from what was

standard practice in Florida. Although Florida previously prohibited “solicitation”

within a certain distance, prior to SB 90, solicitation was defined as “seeking or

attempting to seek any vote, fact, opinion, or contribution; distributing or attempting

to distribute any political or campaign material, leaflet, or handout; conducting a poll

except as specified in this paragraph [exempting exit polling]; seeking or attempting

to seek a signature on any petition; and selling or attempting to sell any item.” Fla.

Stat. § 102.031(4)(b) (2020).




                                              89
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 90 of 121




      156. “Solicitation” prior to enactment of SB 90 did not encompass providing

of food, water, chairs, umbrellas, or other support intended to encourage voters not

to leave voting lines and make it easier for them to stay in line and cast a ballot.

      157. SB 90 added language to Fla. Stat. § 102.031 expanding the definition

of “soliciting” or “solicitation” to include “engaging in any activity with the intent

to influence or effect of influencing a voter.” Fla. Stat. Ann. § 102.031(4)(b) (West

2021). There is no definition of what “influencing a voter” means, and nothing in

the law restricts it to attempting to influence how a voter votes. Thus, this provision

would have the effect of barring activities, such as the programs implemented by

Plaintiffs Hispanic Federation, Faith in Florida, and Equal Ground in the 2020

elections (and which they intend to offer in future elections), to provide food, water

or other support to voters to encourage them to remain in line and exercise their right

to vote. It would similarly bar the language assistance that Hispanic Federation and

Sant La have offered in past elections and intend to offer again.

      158. Line warming was particularly important in mobilizing the Black vote

in the 2020 General Elections. Representative Christopher Benjamin during House

Floor Debate on SB 90 described the numerous efforts to turn out the Black vote in

the 2020 General Elections, including using “volunteers to tend to people in the




                                              90
        Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 91 of 121




lines,” and that banning line warming will have a “disparate impact” on Black

voters. 73

           159. Similarly, Senator Audrey Gibson observed during Senate Floor

debate:

           “Restricting food and water, it’s totally obvious why that happens.
           Because many of us engaged, in our minority communities in
           particular, may have food trucks or activities of food near – it’ll be more
           than 150 feet, but we may take a plate over to those who are 150 feet
           away from the entrance to the polling place.” 74

           160. Several amendments were offered to SB 90, in Committee and on the

floor, to remove the Line Warming Ban. These amendments were all rejected. 75

           161. In enacting SB 90, the Florida legislature was aware that historically,

voting lines in precincts with larger numbers of Black and Latino voters have had

longer wait times than other precincts, and that churches and community

organizations that support Black and Latino voters have traditionally provided

support to voters in line, including distributing food, water, chairs, and umbrellas,

providing language assistance, and assisting elderly and disabled voters who may

not be able to stand in line for long periods of time. Thus, the Line Warming

Restriction will disproportionately impact Black and Latino voters.


73
     Fla. H.R. Floor Debate (Apr. 28, 2021).
74
     Fla. S. Floor Debate (Apr. 29, 2021).
75
     Fla. S. Comm. on Rules Hearing (Apr. 14, 2021); Fla. H.R. Floor Debate (Apr. 29, 2021).

                                                              91
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 92 of 121




                    THE NEED FOR SECTION 3(C) RELIEF

      162. Over time, the Florida legislature and the Defendants have employed a

variety of devices to restrict voters of color’s access to the franchise, up to and

including the recent enactment of SB 90.

      163. Plaintiffs are “aggrieved persons” within the meaning of Section 3(c)

of the Voting Rights Act, 52 U.S.C § 10302(c).

      164. In the absence of relief under Section 3(c) of the Voting Rights Act, 52

U.S.C. § 10302(c), the Florida legislature will continue to violate the Voting Rights

Act and the voting guarantees of the Fourteenth Amendment in the future.

                             CLAIMS FOR RELIEF

                        FIRST CLAIM FOR RELIEF
                Violation of Section 2 of the Voting Rights Act
                           52 U.S.C. § 10301, et seq.
       (Intentional Racial Discrimination and Discriminatory Results)
 (Secure Drop Box Restriction, Vote-By-Mail Application Restriction, Voter
     Registration Delivery Restriction, and Line Warming Restriction)
 Against Supervisor Defendants (Secure Drop Box Restriction, Vote-By-Mail
           Application Restriction, and Line Warming Restriction)
  Against Defendant Lee (Secure Drop Box Restriction, Voter Registration
            Delivery Restriction, and Line Warming Restriction)

      165. Plaintiffs reallege and incorporate by reference paragraphs 1-163 of this

Complaint as though fully set forth herein.

      166. Section 2 of the Voting Rights Act, 52 U.S.C. § 10301(a), provides in

pertinent part:

                                              92
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 93 of 121




      No voting qualification or prerequisite to voting or standard, practice, or
      procedure shall be imposed or applied by any State or political subdivision
      in a manner which results in a denial or abridgement of the right of any
      citizen of the United States to vote on account of race or color . . . .

      167. In direct violation of Section 2, SB 90: (1) restricts the availability of

secure drop boxes for early voting (the Secure Drop Box Restriction); (2) requires

that voters provide state identification or the last four digits of their Social Security

number in order to request a vote-by-mail ballot (the Vote-By-Mail Application

Restriction); (3) imposes fines on third-party voter registration organizations unable

to rapidly deliver registration forms to registrants’ home counties (the Voter

Registration Delivery Restriction); and (4) prohibits Plaintiffs Florida Rising

Together, Faith in Florida, Equal Ground, UnidosUS, Hispanic Federation, Poder

Latinx, Sant La, Mi Familia Vota Education Fund, and other civic and religious

organizations from providing food, water, language assistance, and other necessities

to voters within the no-solicitation zone surrounding polling places (the Line

Warming Restriction).

      168. SB 90 violates Section 2 of the Voting Rights Act because these

provisions were adopted for the purpose of denying voters of color full and equal

access to the political process.

      169. Each of these provisions would violate Section 2 even in the absence of

discriminatory intent, because, by their discriminatory impact, they will “result in a

                                              93
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 94 of 121




denial or abridgement” of the right of voters of color to vote and to participate

equally in the democratic process.

      170. A voting qualification, prerequisite, practice, or procedure violates

Section 2 “if, based on the totality of circumstances,” election processes “are not

equally open to participation” by protected classes of citizens, in that they “have less

opportunity than other members of the electorate to participate in the political

process and to elect representatives of their choice.” 52 U.S.C. § 10301(b).

      171. SB 90 violates Section 2 of the Voting Rights Act because, given the

“totality of circumstances,” including the long history of racial discrimination in

Florida, the known and reasonably foreseeable discriminatory impact of the

challenged law on Black and Latino persons, the size of the unequal burden of the

challenged law on Black and Latino voters, the degree to which the law departs from

historical standard practices, the statute’s legislative history (including the specific

sequence of events leading up to passage and the significant procedural and

substantive departures from standard legislative practice), the rejection of less

discriminatory alternatives, and the contemporaneous statements of key legislators,

including the tenuous and pretextual nature of their stated justifications for the

legislation, the challenged provisions, individually and cumulatively, will

disproportionately deny voters of color, including Black and Latino voters, an equal



                                              94
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 95 of 121




opportunity to participate in the political process and to elect representatives of their

choice.

      172. The Supervisor Defendants are charged with the implementation and

enforcement of the Secure Drop Box Restriction, the Vote-by-Mail Application

Restriction, and the Line Warming Restriction, and Defendant Lee is charged with

enforcement of the Secure Drop Box Restriction and the Voter Registration Delivery

Restriction through the assessment of fines against Supervisors who violate the

Secure Drop Box Restriction and referral of organizations that violate the Voter

Registration Delivery Restriction to the Attorney General for enforcement.

Accordingly, the Supervisor Defendants must be enjoined from implementing or

enforcing the challenged restrictions, and Defendant Lee must be enjoined from

assessing fines for violations of the Secure Drop Box Restriction and referring

violations of the Voter Registration Delivery Restriction to the Attorney General.




                                              95
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 96 of 121




                      SECOND CLAIM FOR RELIEF
                           Fourteenth Amendment
                 U.S. Const. amend., XIV; 42 U.S.C. § 1983
                     (Intentional Racial Discrimination)
 (Secure Drop Box Restriction, Vote-By-Mail Application Restriction, Voter
     Registration Delivery Restriction, and Line Warming Restriction)
 Against Supervisor Defendants (Secure Drop Box Restriction, Vote-By-Mail
          Application Restriction, and Line Warming Restriction)
  Against Defendant Lee (Secure Drop Box Restriction, Voter Registration
            Delivery Restriction, and Line Warming Restriction)

      173. Plaintiffs reallege and incorporate by reference paragraphs 1-163 of this

Complaint as though fully set forth herein.

      174. 42 U.S.C. § 1983 provides a cause of action, including for declaratory

or injunctive relief, against “[e]very person who, under color of any statute,

ordinance, regulation, custom, or usage … subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and

laws….”

      175. The Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution prohibits states from taking actions motivated by racially

discriminatory intent or purpose.

      176. The Secure Drop Box Restriction, the Vote-By-Mail Application

Restriction, the Voter Registration Delivery Restriction, and the Line Warming

Restriction violate the Fourteenth Amendment to the United States Constitution

                                              96
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 97 of 121




because they were purposefully enacted and operate to deny, abridge, or suppress

the right to vote of otherwise eligible voters on account of race or color.

      177. The facts alleged herein reveal that race was a motivating factor in the

enactment of SB 90, which was adopted with the racially discriminatory intent to

raise obstacles to voting for people of color, including Black and Latino voters. See

Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265 (1977).

      178. Florida’s long history of racial discrimination in the context of voting,

the known and reasonably foreseeable discriminatory impact of the challenged law,

the extent of the discriminatory impact of the challenged law, the statute’s legislative

history (including the specific sequence of events leading up to passage and the

significant procedural and substantive departures from standard legislative practice),

the rejection of less discriminatory alternatives, and the contemporaneous statements

of key legislators, including the tenuous and pretextual nature of their stated

justifications for the legislation, raise a strong inference that it was enacted with a

discriminatory purpose in violation of the Fourteenth Amendment.




                                              97
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 98 of 121




                       THIRD CLAIM FOR RELIEF
                           Fifteenth Amendment
                  U.S. Const. amend., XV; 42 U.S.C. § 1983
                (Intentional Racial Discrimination in Voting)
 (Secure Drop Box Restriction, Vote-By-Mail Application Restriction, Voter
     Registration Delivery Restriction, and Line Warming Restriction)
 Against Supervisor Defendants (Secure Drop Box Restriction, Vote-By-Mail
          Application Restriction, and Line Warming Restriction)
  Against Defendant Lee (Secure Drop Box Restriction, Voter Registration
            Delivery Restriction, and Line Warming Restriction)

      179. Plaintiffs reallege and incorporate by reference paragraphs 1-163 of this

Complaint as though fully set forth herein.

      180. 42 U.S.C. § 1983 provides a cause of action, including for declaratory

or injunctive relief, against “[e]very person who, under color of any statute,

ordinance, regulation, custom, or usage… subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and

laws….”

      181. Section 1 of the Fifteenth Amendment to the United State Constitution

prohibits states from denying or abridging the right of American citizens to vote on

account of their race or color.

      182. SB 90 violates the Fifteenth Amendment to the United States

Constitution because Defendants intentionally enacted and intend to administer and

enforce the Secure Drop Box Restriction, the Vote-By-Mail Application Restriction,

                                              98
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 99 of 121




the Voter Registration Delivery Restriction, and the Line Warming Restriction to

deny and abridge the right to vote on account of race or color.

                      FOURTH CLAIM FOR RELIEF
                     First and Fourteenth Amendments
                U.S. Const. amends. I, XIV; 42 U.S.C. § 1983
                    (Undue Burden on the Right to Vote)
 (Secure Drop Box Restriction, Vote-By-Mail Application Restriction, Voter
     Registration Delivery Restriction, and Line Warming Restriction)
 Against Supervisor Defendants (Secure Drop Box Restriction, Vote-By-Mail
          Application Restriction, and Line Warming Restriction)
  Against Defendant Lee (Secure Drop Box Restriction, Voter Registration
            Delivery Restriction, and Line Warming Restriction)

      183. Plaintiffs reallege and incorporate by reference paragraphs 1-163 of this

Complaint as though fully set forth herein.

      184. 42 U.S.C. § 1983 provides a cause of action, including for declaratory

or injunctive relief, against “[e]very person who, under color of any statute,

ordinance, regulation, custom, or usage…subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and

laws….”

      185. The right to vote is a fundamental constitutional right protected by both

the First and Fourteenth Amendments to the United States Constitution.

      186. State election laws may not place burdens upon the constitutional right

to vote unless relevant and legitimate state interests of sufficient weight necessarily

                                              99
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 100 of 121




justify the magnitude and character of the burdens imposed. See Burdick v. Takushi,

504 U.S. 428, 434 (1992); Anderson v. Celebrezze, 460 U.S. 780, 789 (1983).

      187. Any burden on the constitutional right to vote—even a slight one—

“must be justified by relevant and legitimate state interests sufficiently weighty to

justify the limitation.” Crawford v. Marion County Election Bd., 553 U.S. 181, 191

(2008) (Stevens, J., controlling op.) (internal quotation marks omitted).

      188. The more a challenged law burdens the right to vote, the more strictly

must it be scrutinized. See Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312,

1318-19 (11th Cir. 2019).

      189. The Secure Drop Box Restriction, the Vote-By-Mail Application

Restriction, the Voter Registration Delivery Restriction, and the Line Warming

Restriction individually and collectively impose severe burdens or, at a minimum,

significant burdens, on the voting rights of eligible Floridians, including on Plaintiffs

and members of Plaintiffs’ organizations.

      190. Given that the sponsors of SB 90 were unable to point to any substantial

evidence of the problems the challenged provisions purportedly address, none of the

burdens the law imposes are necessary to achieve, nor are they reasonably related

to, any sufficiently weighty legitimate state interest. These burdens accordingly lack

any constitutionally adequate justification and the challenges provisions of SB 90

must be enjoined.
                                              100
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 101 of 121




                      FIFTH CLAIM FOR RELIEF
    Freedom of Speech/Expression and Unconstitutional Overbreadth and
                                Vagueness
                  U.S. Const. amend. I; 42 U.S.C. § 1983
                       (Line Warming Restriction)
            Against Supervisor Defendants and Defendant Lee

      191. Plaintiffs reallege and incorporate by reference paragraphs 1-163 of this

Complaint as though fully set forth herein.

      192. 42 U.S.C. § 1983 provides a cause of action, including for declaratory

or injunctive relief, against “[e]very person who, under color of any statute,

ordinance, regulation, custom, or usage…subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and

laws….”

      193. Plaintiffs Hispanic Federation, Faith in Florida, Equal Ground, Poder

Latinx, Sant La, and Mi Familia Vota enjoy rights under the First Amendment to the

United States Constitution, as applied to the states by the Fourteenth Amendment,

to engage in protected speech and expression.

      194. Plaintiffs regularly engage, and intend to continue engaging, in

protected speech by communicating with voters waiting in long polling place lines

to convey a message about the importance of staying in line, the value of each




                                              101
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 102 of 121




individual’s vote, and each individual’s inherent value as a person and a participant

in our democracy.

      195. Plaintiffs also provide food, water, seating, and other support to voters

waiting in long lines at polling places as an expressive manifestation of Plaintiffs’

central message concerning the importance of voting.

      196. Plaintiffs’ “line warming” activities fall squarely within the protections

of the First Amendment. Encouraging participation in the political process in the

face of obstacles is “the type of interactive communication concerning political

change that is appropriately described as ‘core political speech.’” Meyer v. Grant,

486 U.S. 414, 421-23 (1988).

      197.   SB 90’s Line Warming Restriction is squarely aimed at the line

warming activities of Plaintiffs and similar organizations and individuals and

unconstitutionally targets protected speech and expression, and must therefore be

enjoined.

      198. The Line Warming Restriction is also impermissibly overbroad.

      199. A statute is overbroad and thus facially invalid if it prohibits a

substantial amount of protected speech, even if some of the speech it proscribes may

permissibly be restricted. See United States v. Williams, 553 U.S. 285, 292 (2008);

NAACP v. Button, 371 U.S. 415, 433 (1963); Thornhill v. Alabama, 310 U.S. 88,

101-02 (1940).
                                            102
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 103 of 121




      200. Plaintiffs’ line-warming activities involve speech and expressive

conduct that is protected by the First Amendment. Nonetheless, that speech and

conduct appear to be banned by SB 90’s Line Warming Restriction.

      201. Whatever activity (if any) might fall within the legitimate sweep of the

Line Warming Restriction, a substantial number of the Line Warming Restriction’s

applications, including to Plaintiffs’ line-warming speech and expressive conduct,

are unconstitutional. The Line Warming Restriction must therefore be invalidated

as overbroad. See United States v. Stevens, 559 U.S. 460, 473 (2010).

      202. The Line Warming Restriction is also unconstitutionally vague.

      203. The Due Process Clause of the Fourteenth Amendment incorporates the

“fundamental principle in our legal system” that “laws which regulate persons or

entities must give fair notice of conduct that is forbidden or required.” FCC v. Fox

Television Stations, Inc., 567 U.S. 239, 253 (2012); see Kolender v. Lawson, 461

U.S. 352, 357-58 (1983). Laws must be drafted so that regulated parties “know what

is required of them so they may act accordingly.” Fox Television Stations, 567 U.S.

at 253. And “precision and guidance are necessary so that those enforcing the law

do not act in an arbitrary or discriminatory way.” Id.

      204. “When speech is involved, rigorous adherence to those requirements is

necessary to ensure that ambiguity does not chill protected speech.” Id. at 253-54;



                                            103
    Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 104 of 121




see Button, 371 U.S. at 432 (“[S]tandards of permissible statutory vagueness are

strict in the area of free expression.”).

      205. The Due Process Clause “requires the invalidation of laws that are

impermissibly vague.” Fox Television Stations, 567 U.S. at 253.

      206. The Line Warming Restriction prohibits “engaging in any activity with

the intent to influence or effect of influencing a voter.” But it fails to define

“activity” or “influence,” two general words with myriad conceivable meanings and

applications. Nor does it clarify what conduct has the “effect of influencing a voter,”

nor how one would determine that a voter has been influenced.

      207. As a result of the Line Warming Restriction’s vagueness, Plaintiffs will

be unable to determine whether, for example, tasking volunteers with urging voters

to stay in line and vote or offering food, water, seating, and other items to voters

would be a directive to violate the law, putting volunteers at risk of criminal

prosecution. And local law enforcement will be unable to determine whether such

conduct requires their intervention, inviting confusion and chaos at polling places.

      208. The inevitable result of the Line Warming Restriction’s irredeemable

vagueness is the chilling of protected political speech and expression.

      209. Because the Line Warming Restriction fails to adequately identify the

speech and conduct it prohibits, and because its lack of constitutionally necessary

“precision and guidance” invites arbitrary, selective, and discriminatory
                                             104
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 105 of 121




enforcement, the Line Warming Restriction is unconstitutionally vague and must be

enjoined. See Fox Television Stations, 567 U.S. at 253.

      210. Under Section 29 of SB 90, the Defendant Supervisors are responsible

for administering and enforcing the Line Warming Restriction. Fla. Stat. Ann. §

102.031(4)(c) (West 2021). As the chief election officer of the state, Defendant Lee

is responsible for issuing guidance and interpretations of Section 29, and can provide

redress by issuing interpretative guidance that Section 29 does not cover the

nonpartisan provision of food, water, chairs, umbrellas, language assistance, or other

support to voters in line. See Fla. Stat. § 97.012(1) (2020).

                        SIXTH CLAIM FOR RELIEF
 Violation of Section 208 of the Voting Rights Act of 1965, 52 U.S.C. § 10508;
                                42 U.S.C. § 1983
                                  Preemption
                         (Line Warming Restriction)
              Against Supervisor Defendants and Defendant Lee

      211. Plaintiffs reallege and incorporate by reference paragraphs 1-163 of this

Complaint as though fully set forth herein.

      212. 42 U.S.C. § 1983 provides a cause of action, including for declaratory

or injunctive relief, against “[e]very person who, under color of any statute,

ordinance, regulation, custom, or usage…subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and

                                              105
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 106 of 121




laws….” These rights include the rights guaranteed by Section 208 of the Voting

Rights Act.

      213. Section 208 of the Voting Rights Act provides that “[a]ny voter who

requires assistance to vote by reason of blindness, disability, or inability to read or

write may be given assistance by a person of the voter’s choice, other than the voter’s

employer or agent of that employer or officer or agent of the voter’s union.” 52

U.S.C. § 10508. The Voting Rights Act defines “vote” to include “all action

necessary to make a vote effective in any primary, special, or general election,

including, but not limited to, registration, listing pursuant to this chapter, or other

action required by law prerequisite to voting, casting a ballot, and having such ballot

counted properly.” 52 U.S.C. § 10310(c)(1). Section 208 thus guarantees any voter

who requires aid in casting an absentee ballot the right to assistance by a person of

their choice, other than an agent of the voter’s employer or union.

      214. The Line Warming Restriction conflicts directly with and violates

Section 208 and is therefore preempted and invalid.

      215. The Line Warming Restriction bars assisting a voter by providing a

chair or bringing water. If a voter requests assistance from a friend or family

member in order to continue waiting on line to vote, the Line Warming Restriction

bars the chosen person from assisting the voter and, indeed, criminalizes such



                                             106
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 107 of 121




assistance. The voter has thus been deprived of her right to assistance by the person

of her choice under Section 208.

      216.     The Line Warming Restriction also bars providing language assistance

to voters waiting in line at polling places or returning a completed ballot at a drop

box. If a voter requests assistance from a volunteer who has offered language

assistance, of the kind that Plaintiffs Hispanic Federation and Sant La have offered

in past elections and intend to provide in the future, the Line Warming Restriction

makes it unlawful for the volunteer to provide the requested assistance, because

doing so might influence the voter to remain in line and cast a ballot. The voter has

thus been deprived of her right to assistance by the person of her choice under

Section 208.

      217. The Line Warming Restriction criminalizes the precise conduct that is

contemplated and encouraged by Section 208, depriving voters of their federally

guaranteed right to assistance in casting their ballot. Accordingly, the Line Warming

Restriction is preempted and invalidated by federal law.

      218. Under Section 29 of SB 90, the Defendant Supervisors are responsible

for administering and enforcing the Line Warming Restriction. Fla. Stat. Ann.

§ 102.031(4)(c) (West 2021). As the chief election officer of the state, Defendant

Lee is responsible for issuing guidance and interpretations of Section 29, and can

provide redress by issuing interpretative guidance that Section 29 does not cover the
                                            107
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 108 of 121




nonpartisan provision of food, water, chairs, umbrellas, language assistance, or other

support to voters in line. See Fla. Stat. § 97.012(1) (2020).

                   SEVENTH CLAIM FOR RELIEF
 Freedom of Speech and Association and Viewpoint/Speaker Discrimination
                 U.S. Const. amend. I; 42 U.S.C. § 1983
                (Voter Registration Delivery Restriction)
                        Against Defendant Lee

      219. Plaintiffs reallege and incorporate by reference paragraphs 1-163 of this

Complaint as though fully set forth herein.

      220. 42 U.S.C. § 1983 provides a cause of action, including for declaratory

or injunctive relief, against “[e]very person who, under color of any statute,

ordinance, regulation, custom, or usage…subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and

laws….”

      221. Plaintiffs Florida Rising Together, Equal Ground, UnidosUS, Faith in

Florida, Hispanic Federation, Poder Latinx, and Mi Familia Vota Education Fund

enjoy rights under the First Amendment to the United States Constitution, as applied

to the states by the Fourteenth Amendment, to engage in protected speech,

expression and association, including political speech, and to be free from

discriminatory restrictions on their speech on the basis of their views and identities.



                                              108
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 109 of 121




      222. In engaging in organized voter registration activities, Plaintiff Florida

Rising Together, Equal Ground, UnidosUS, Faith in Florida, Hispanic Federation,

Poder Latinx, and Mi Familia Vota Education Fund engage in speech, expression,

and association protected by the First Amendment.

      223. Plaintiffs’ voter registration activities, including their conversations

with voters in the course of those activities, constitute protected speech and

expressive conduct intended to share Plaintiffs’ belief in the importance of

participation by all eligible citizens, including marginalized and excluded

constituencies, in the democratic process. Advocating for that belief by working to

persuade Floridians to vote and to assist eligible voters in registering to vote is core

political speech and expression. See Meyer, 486 U.S. at 421-23. Plaintiffs’ voter

registration activities also constitute associative conduct that is protected under the

First Amendment. See League of Women Voters of Fla. v. Browning, 863 F. Supp.

2d 1155, 1158 (N.D. Fla. 2012) (describing voter registration activities as

“speak[ing] and act[ing] collectively with others, implicating the First Amendment

right of association”).

      224. Restrictions on protected political speech, expression, and association

violate the First Amendment when they “significantly inhibit” election-related

speech and expression and are “not warranted by the state interests … alleged to

justify [the] restrictions.” Buckley v. Am. Constitutional Law Found., 525 U.S. 182,
                                             109
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 110 of 121




192 (1999). Laws that burden core political speech are subject to “exacting scrutiny”

and will be upheld only if the restrictions are “narrowly tailored to serve an

overriding state interest.” McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 346-

47 (1995).

      225. The Voter Registration Delivery Restriction infringes on Plaintiffs’

First Amendment rights because it chills the protected speech, expression, and

association involved in Plaintiffs’ voter registration activities. By forcing Plaintiffs

to return each completed voter registration application to the county of the

applicant’s residence, and imposing severely punitive and disproportionate fines for

noncompliance, the Voter Registration Delivery Restriction effectively prohibits

Plaintiffs from engaging in large-scale third-party voter registration drives.

      226. The chilling effect of the Voter Registration Delivery Restriction

extends beyond financial penalties. Third-party voter registration organizations rely

on their organizational credibility to successfully engage voters. But the reputational

damage that will flow from the imposition of fines for failing to timely return

completed applications to the correct county, even through inadvertence, will

severely undercut future registration drives and broader voter assistance efforts

central to Plaintiffs’ missions. Raising the specter of these consequences, and

thereby coercing Plaintiffs and similar organizations to sharply curtail third-party



                                             110
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 111 of 121




voter registration programs or abandon them altogether, is the intent and effect of

the Voter Registration Delivery Restriction.

      227. The Voter Registration Delivery Restriction is not warranted by any

sufficiently weighty state interest. The State lacks any legitimate interest in forcing

third-party voter registration organizations, on pain of financial penalties and

devastating reputational harm, to expend their limited resources delivering each

registration form to the registrant’s home county, a ministerial task that Florida’s

Supervisors of Elections have generally performed each election cycle without issue.

That these procedures functioned smoothly before SB 90 illustrates that the State

can accomplish any legitimate interest it may have in directing voter registration

materials to the proper county through other means consistent with the U.S.

Constitution.

      228. The Voter Registration Delivery Restriction therefore represents an

unconstitutional restriction on political speech, expression and association and

should be enjoined.

      229. Independently, the Voter Registration Delivery Restriction violates the

First Amendment because it constitutes unconstitutional viewpoint and speaker-

based discrimination.

      230. Viewpoint discrimination is “an egregious form of content

discrimination,” Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 829
                                             111
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 112 of 121




(1995), and accordingly is per se prohibited, see, e.g., Matal v. Tam, 137 S. Ct. 1744,

1765 (2017) (Kennedy, J., concurring in part and concurring in the judgment) (“[I]t

is a fundamental principle of the First Amendment that the government may not

punish or suppress speech based on disapproval of the ideas or perspectives the

speech conveys” aside from a few narrow exceptions). “Discrimination against

speech because of its message is presumed to be unconstitutional.” Rosenberger,

515 U.S. at 828.

      231. The intent and effect of the Voter Registration Delivery Restriction is

to hamper and burden Plaintiffs’ expression of a disfavored belief in the importance

of engagement and enfranchisement of eligible Florida voters, particularly among

members of marginalized and excluded communities. Stated otherwise, the purpose

of the provision is to suppress core political speech and expression by organizations

like Plaintiffs on the basis of the viewpoint that expression conveys. The First

Amendment does not tolerate restrictions on political speech based on the ideas or

beliefs advanced by the speaker.

      232. The First Amendment also prohibits restrictions on speech that

“distinguish[] among different speakers, allowing speech by some but not by

others.” Citizens United v. FEC, 558 U.S. 310, 340 (2010). Such “[s]peaker-based

laws run the risk that ‘the State has left unburdened those speakers whose messages

are in accord with its own views.’” Nat’l Inst. of Family & Life Advocates v.
                                             112
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 113 of 121




Becerra, 138 S. Ct. 2361, 2378 (2018) (quoting Sorrell v. IMS Health Inc., 564 U.S.

552, 580 (2011)).

      233. The Voter Registration Delivery Restriction suppresses core political

speech by organizations like Plaintiffs while allowing parallel expression by other

speakers to continue. Specifically, under the regime created by SB 90, individuals

who collect third-party voter registration applications from their spouse, child, or

parent may return those applications to any county Supervisor of Elections, see Fla.

Stat. § 97.021(40)(a), while Plaintiffs are barred from doing so purely on the basis

of their identity as third-party voter registration organizations who seek to register a

broad set of voters.

      234. Strict scrutiny applies to speaker-based restrictions on political

expression.

      235. The Voter Registration Delivery Restriction is not narrowly tailored to

serve a compelling or overriding state interest. In fact, the provision does not

meaningfully advance any legitimate governmental function at all given that

Supervisors of Elections generally forward voter registration applications to

registrants’ home counties without incident. Any legitimate interest the State may

have in directing voter registration materials to the proper county is not served by

imposing fines and reputational harm on Plaintiffs and similar organizations.



                                             113
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 114 of 121




Rather, the Voter Registration Delivery Restriction has little purpose other than to

hinder and punish third-party voter registration efforts.

      236. Therefore, the Voter Registration Delivery Restriction represents an

unconstitutional viewpoint- and speaker-based restriction on protected speech and

should be enjoined.

                      EIGHTH CLAIM FOR RELIEF
          Freedom of Speech and Association and Compelled Speech
                   U.S. Const. amend. I; 42 U.S.C. § 1983
                      (Voter Registration Disclaimer)
                          Against Defendant Lee

      237. Plaintiffs reallege and incorporate by reference paragraphs 1-163 of this

Complaint as though fully set forth herein.

      238. 42 U.S.C. § 1983 provides a cause of action, including for declaratory

or injunctive relief, against “[e]very person who, under color of any statute,

ordinance, regulation, custom, or usage…subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and

laws….”

      239. Plaintiffs Florida Rising Together, Faith in Florida, UnidosUS, Equal

Ground, Hispanic Federation, Poder Latinx, and Mi Familia Vota Education Fund

enjoy rights under the First Amendment to the United States Constitution, as applied


                                              114
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 115 of 121




to the states by the Fourteenth Amendment, to engage in protected speech,

association, and expression, including political speech.

      240. In engaging in organized voter registration activities, Plaintiffs Florida

Rising Together, Faith in Florida, UnidosUS, Equal Ground, Hispanic Federation,

Poder Latinx, and Mi Familia Vota Education Fund engage in speech, association

and expression protected by the First Amendment.

      241. Plaintiffs’ voter registration activities, including their conversations

with voters in the course of those activities, constitute speech and expressive conduct

intended to share Plaintiffs’ belief in the importance of participation by all eligible

citizens, including marginalized and excluded constituencies, in the democratic

process. Advocating for that belief by working to persuade Floridians to vote and

to assist eligible voters in registering to vote is core political speech and expression.

See Meyer, 486 U.S. at 421-23. Plaintiffs’ voter registration activities also constitute

associative conduct that is protected under the First Amendment. See League of

Women Voters of Fla. v. Browning, 863 F. Supp. 2d at 1158 (describing voter

registration activities as “speak[ing] and act[ing] collectively with others,

implicating the First Amendment right of association”).

      242. Restrictions on protected political speech, expression, and association

violate the First Amendment when they “significantly inhibit” election-related

speech and expression and are “not warranted by the state interests … alleged to
                                              115
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 116 of 121




justify [the] restrictions.” Buckley v. Am. Constitutional Law Found., 525 U.S. 182,

192 (1999). Laws that burden core political speech are subject to “exacting scrutiny”

and will be upheld only if the restrictions are “narrowly tailored to serve an

overriding state interest.” McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 346-

47 (1995).

      243. The Voter Registration Disclaimer infringes on Plaintiffs’ First

Amendment rights because it chills the protected speech, expression, and association

that occurs during voter registration activities. By requiring Plaintiffs to warn voters

that Plaintiffs “might not deliver” their registration forms in time to be processed,

the Voter Registration Disclaimer will dissuade eligible voters from registering to

vote with Plaintiffs by giving them the incorrect impression that Plaintiffs cannot be

trusted to handle their registration materials. In fact, Plaintiffs take great care and

pride in their secure and efficient collection and submission of voter registration

applications in compliance with Florida law, and have been successfully doing so

under the very tight deadlines that have applied in recent election cycles.

      244. The intent and effect of the Voter Registration Disclaimer is to diminish

and impair Plaintiffs’ ability to engage in protected political speech, expression and

association by assisting eligible Floridians with voter registration.

      245. The Voter Registration Disclaimer is not warranted by any sufficiently

weighty state interest. The State lacks any legitimate interest in sowing doubt and
                                             116
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 117 of 121




uncertainty among eligible Florida voters about the trustworthiness and reliability of

third-party voter registration organizations like Plaintiffs. And any valid interest the

State may have in ensuring that such organizations promptly submit voter

registration materials can be accomplished by other means consistent with the U.S.

Constitution, including the fines for late submission that are already part of Florida

law.

       246. The     Voter    Registration    Disclaimer    therefore   represents    an

unconstitutional restriction on political speech, expression, and association and

should be enjoined.

       247. The Voter Registration Disclaimer also unconstitutionally compels

Plaintiffs Florida Rising Together, Equal Ground, UnidosUS, Faith in Florida,

Hispanic Federation, Poder Latinx, and Mi Familia Vota Education Fund and other

third-party voter registration organizations to engage in speech in violation of their

First Amendment rights.

       248. Plaintiffs enjoy rights under the First Amendment to the United States

Constitution, as applied to the states by the Fourteenth Amendment, to be free from

government mandates to engage in speech and expression of the government’s

choosing.

       249. “Some of [the Supreme] Court’s leading First Amendment precedents

have established the principle that freedom of speech prohibits the government from
                                             117
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 118 of 121




telling people what they must say.” Rumsfeld v. Forum for Acad. & Institutional

Rights, Inc., 547 U.S. 47, 61 (2006). A law that “compel[s] individuals to speak a

particular message” is a content-based regulation of speech and is therefore

“presumptively unconstitutional.” Nat’l Inst. of Family & Life Advocates v. Becerra,

138 S. Ct. 2361, 2371 (2018).

      250. The Voter Registration Disclaimer unconstitutionally forces Plaintiffs

and other persons and entities engaging in voter registration efforts to speak for the

government by making a disclaimer or warning that Plaintiffs would not otherwise

recite. The disclaimer constitutes speech (specifically, confusing, misleading, and

dissuading speech); Plaintiffs object to the government imposing such speech upon

them; and the speech will be readily associated with Plaintiffs and tied to their name

when Plaintiffs involuntarily warn voters that they “might not deliver” their voter

registration forms timely and effectively.

      251. The Voter Registration Disclaimer compels Plaintiffs to undermine

their own credibility by forcing Plaintiffs to tell potential voters that, in effect,

Plaintiffs cannot be trusted with their registration forms. Such statements will be

inaccurate because Plaintiffs take great care and pride in their secure and efficient

collection and submission of voter registration applications in compliance with

Florida law.



                                             118
   Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 119 of 121




      252. The Voter Registration Disclaimer is not narrowly tailored to serve any

compelling or overriding state interest. To the extent the government believes that

the Voter Registration Disclaimer is needed, the government must speak for itself.

The State may not coopt Plaintiffs and other civic organizations to speak in

furtherance of the State’s own attempts to discourage voter registration. Because

the Voter Registration Disclaimer forces Plaintiffs to deliver that message on the

State’s behalf without a sufficiently compelling reason, the Voter Registration

Disclaimer violates the First Amendment and should be enjoined.

                             PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully request that this Court:

      a. Issue a declaratory judgment, pursuant to 28 U.S.C. §§ 2201 and 2202 and

         Federal Rule of Civil Procedure 57, declaring that the Secure Drop Box

         Restriction, the Vote-By-Mail Application Restriction, the Line Warming

         Restriction, the Voter Registration Delivery Restriction, and the Voter

         Registration Disclaimer are illegal and unconstitutional in violation of

         Sections 2 and 208 of the Voting Rights Act of 1965, 52 U.S.C. §§ 10301

         and 10508, and the First, Fourteenth, and Fifteenth Amendments to the

         United States Constitution;

      b. Preliminarily and permanently enjoin Defendants, their respective agents,

         officers, employees, and successors, and all persons acting in concert with
                                            119
Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 120 of 121




     each or any of them, from enforcing the Secure Drop Box Restriction, the

     Vote-By-Mail Application Restriction, the Line Warming Restriction, the

     Voter Registration Delivery Restriction, and the Voter Registration

     Disclaimer;

  c. Retain jurisdiction and subject Defendants to a preclearance requirement

     pursuant to Section 3(c) of the Voting Rights Act, 52 U.S.C. § 10302(c);

  d. Issue an order requiring Defendants to pay Plaintiffs’ costs, expenses, and

     reasonable attorneys’ fees incurred in the prosecution of this action, as

     authorized by, inter alia, 42 U.S.C. § 1988 and other applicable laws; and

  e. Grant such other and further relief as may be just and equitable.




                                       120
  Case 4:21-cv-00201-MW-MJF Document 59 Filed 07/09/21 Page 121 of 121




Dated: July 9, 2021                   Respectfully submitted,

                                      s/    Kira Romero-Craft
JOHN A. FREEDMAN*                     KIRA ROMERO-CRAFT
JEREMY C. KARPATKIN                   Florida Bar No. 49927
ELISABETH S. THEODORE*                MIRANDA GALINDO**
SAM I. FERENC*                        LatinoJustice, PRLDEF
Arnold & Porter Kaye Scholer LLP      523 W Colonial Dr.
601 Massachusetts Ave., NW            Orlando, FL 32804
Washington, D.C. 20001-3743           (321) 418-6354
202-942-5000                          Kromero@latinojustice.org
John.Freedman@arnoldporter.com        Mgalindo@latinojustice.org
Jeremy.Karpatkin@arnoldporter.com
Elisabeth.Theodore@arnoldporter.com   BRENDA WRIGHT*
Sam.Ferenc@arnoldporter.com           DEMOS
                                      80 Broad St, 4th Flr
JEFFREY A. MILLER*                    New York, NY 10004
Arnold & Porter Kaye Scholer LLP      (212) 633-1405
3000 El Camino Road                   bwright@demos.org
Five Palo Alto Square, Suite 500
Palo Alto, CA 94306-3807              JUDITH BROWNE DIANIS**
(650) 319-4500                        GILDA R. DANIELS
Jeffrey.Miller@arnoldporter.com       JORGE VASQUEZ**
                                      SABRINA KHAN**
AARON STIEFEL*                        ESPERANZA SEGARRA
DANIEL R. BERNSTEIN*                  Florida Bar No. 527211
Arnold & Porter Kaye Scholer LLP      SHARION SCOTT**
250 West 55th Street                  ADVANCEMENT PROJECT
New York, NY 10019-9710               1220 L Street, N.W., Suite 850
(212) 836-8000                        Washington, DC 20005
Aaron.Stiefel@arnoldporter.com        (202) 728-9557
Daniel.Bernstein@arnoldporter.com     Jbrowne@advancementproject.org
                                      Gdaniels@advancementproject.org
Attorneys for Plaintiffs              Jvasquez@advancementproject.org
                                      Skhan@advancementproject.org
*Admitted pro hac vice                Esegarra@advancementproject.org
                                      Sscott@advancementproject.org
**Application for admission pro hac
vice forthcoming
                                      121
